


Exhibit 10.35

 

Execution Version

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of December 20, 2018 and
is entered into by and among Nabriva Therapeutics Public Limited Company, a
public limited company incorporated in Ireland under registration number 599588
and having its registered office at 25-28 North Wall Quay, Dublin 1, Ireland
(“Parent”), Nabriva Therapeutics Ireland Designated Activity Company, a
designated activity company incorporated in Ireland under registration number
612454 and having its registered office at Suite 510, Regus Dublin Airport,
Skybridge House, Dublin Airport, Swords, County Dublin, Ireland (“Nabriva
Ireland”; together with Parent, individually and collectively, jointly and
severally, the “Borrower”), Nabriva Therapeutics GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) incorporated under the laws of
the Republic of Austria, having its seat in Vienna and its registered address at
Leberstraße 20, 1110 Vienna, and registered with the companies’ register
(Firmenbuch) of the commercial court of Vienna (Handelsgericht Wien) under
registration number 269261 y (“Nabriva Austria”), Nabriva Therapeutics US, Inc.,
a Delaware corporation (“Nabriva US”), Zavante Therapeutics, Inc., a Delaware
corporation (“Zavante”), and each of their Subsidiaries from time to time party
hereto (together with Nabriva Austria and Nabriva US, collectively referred to
as the “Guarantors” and each, a “Guarantor”), Hercules Capital, Inc., a Maryland
corporation, as lender and any other banks and other financial institutions or
entities from time to time parties to this Agreement (collectively, referred to
as “Lender”) and Hercules Capital, Inc., a Maryland corporation, in its capacity
as administrative agent and collateral agent for itself and the Lender (together
with its successors and assigns, in such capacity, the “Agent”).

 

RECITALS

 

A.                                    Borrower has requested Lender to make
available to Borrower one or more loans in an aggregate principal amount of up
to the Term Commitment (the “Term Loan”); and

 

B.                                    Lender is willing to make the Term Loan on
the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, each Loan Party, Agent and Lender agree as follows:

 

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1                               Unless otherwise defined herein, the following
capitalized terms shall have the following meanings:

 

“Account Control Agreement(s)” means (i) any agreement to be entered into on or
about the date of this Agreement or thereafter by and among the Agent, any Loan
Party

 

--------------------------------------------------------------------------------



 

organized in the United States or a state, district or territory thereof and a
third party bank or other institution (including a Securities Intermediary) in
which such Loan Party maintains a Deposit Account or an account holding
Investment Property and which, together with this Agreement, grants Agent a
perfected first priority security interest in the subject account or accounts,
(ii) a notice of assignment given in respect of any Deposit Account or
Securities Account of any Loan Party incorporated in Ireland, including as
provided for in the Irish Security Documents, or (iii) an Austrian law governed
bank account pledge agreement entered into by and among the Agent and Nabriva
Austria, granting a security interest over any and all accounts held by Nabriva
Austria with a bank located in Austria, except Excluded Accounts.

 

“Advance(s)” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by the applicable
Borrower to Agent in substantially the form of Exhibit A.

 

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
twenty percent (20%) or more of the outstanding voting securities of another
Person, or (c) any Person twenty percent (20%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held by
another Person with power to vote such securities.  As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 

“Agent” has the meaning given to it in the preamble to this Agreement.

 

“Agreement” means this Loan and Security Agreement, as amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Allocable Amount” has the meaning given to it in Section 12.7(b).

 

“Amortization Date” means July 1, 2020; provided however, if Interest Only
Extension Conditions I is satisfied, then January 1, 2021; provided further, if
Interest Only Extension Conditions II is satisfied (regardless of the
achievement of Interest Only Extension Conditions I), then July 1, 2021;
provided further, if Interest Only Extension Conditions III is satisfied, then
October 1, 2021; provided further, if Interest Only Extension Conditions IV is
satisfied, then January 1, 2022.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other applicable
jurisdictions.

 

2

--------------------------------------------------------------------------------



 

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order
No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
OFAC.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Austrian Capital Maintenance Rules” has the meaning given to it in
Section 12.11.

 

“Austrian Guarantor” means a Guarantor that is incorporated (or in case of a
partnership established) in the Republic of Austria or otherwise subject to
mandatory Austrian corporate law (e.g. a company incorporated and registered in
a non-EU member state having its actual seat of administration in the Republic
of Austria).

 

“Austrian Security Documents” means the following documents to be entered into
on or about the date of this Agreement, each in form and substance reasonably
satisfactory to Agent and each as amended, amended and restated, supplemented or
otherwise modified from time to time: (i) the Pledge Agreement in relation to
100% of the shares in Nabriva Austria, (ii) the Account Control Agreement in the
form of an Austrian law governed bank account pledge agreement in relation to
all bank accounts of Nabriva Austria maintained in Austria, except Excluded
Accounts, (iii) the IP Security Agreement in relation to Nabriva Austria,
excluding FFG Restricted Assets and (iv) the Pledge Agreement in relation to
Receivables of Nabriva Austria.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower Products” means all compounds or products currently being developed,
manufactured or sold by Borrower or any of its Subsidiaries or which Borrower or
any of its Subsidiaries, manufacture, license, or distribute in the future,
including any products or service offerings under development, collectively,
together with all products, software, service offerings,

 

3

--------------------------------------------------------------------------------



 

technical data or technology that have been sold, developed, licensed or
distributed by Borrower or any of its Subsidiaries since its incorporation.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California or Dublin, Ireland are
closed for business.

 

“Cash” means all cash, cash equivalents and liquid funds.

 

“Change in Control” means any (i) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower in which the holders of Borrower’s outstanding shares
immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether a Loan Party is the surviving entity; (ii) sale or issuance by any Loan
Party of equity securities to investors, none of whom are current investors in
such Loan Party (or their Affiliates), which securities represent, as of
immediately following the closing (or, if there be more than one, any closing)
thereof, fifty percent (50%) or more of the then-outstanding total combined
voting power of such Loan Party, or (iii) the Parent ceases to own, directly or
indirectly, 100% of the ownership interests in each Subsidiary.

 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means the property described in Section 3.

 

“Companies Act” means the Companies Act 2014 of Ireland (as amended).

 

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness of another Person, including any such obligation guaranteed,
endorsed, co-made or discounted or sold with recourse by that Person, or in
respect of which that Person is otherwise directly or indirectly liable;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards or merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the

 

4

--------------------------------------------------------------------------------



 

ordinary course of business.  The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.

 

“Control” or “control” means, in respect of a particular Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise.  “Controlling” and “Controlled” have
meanings correlative thereto.

 

“Copyright License” means any written agreement to which a Loan Party is a
party, now or hereafter, granting any right to use any Copyright or Copyright
registration.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country, supranational or intergovernmental organization (including
without limitation the World Intellectual Property Organization or the European
Union).

 

“Corresponding Debt” has the meaning given to it in Section 11.17(e).

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“Disclosure Letter” means that certain letter, dated as of the date hereof,
delivered by the Loan Parties to Agent.

 

“Due Diligence Fee” means $50,000, which fee is due to and has been paid to
Lender on or prior to the Closing Date, which fee shall be used to pay the
Lender’s non-legal transaction costs and due diligence expenses, and shall be
deemed fully earned on such date regardless of the early termination of this
Agreement.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway and any other country which may become
a member of the European Economic Area or subject to Bail-In Legislation from
time to time.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

5

--------------------------------------------------------------------------------



 

“Eligible Accounts” means Accounts receivable arising in the ordinary course of
Borrower’s business.  Unless otherwise agreed by Agent, Eligible Accounts shall
not include the following:

 

(a)                                 Accounts that the account debtor has failed
to pay in full within 90 days of invoice date;

 

(b)                                 Accounts owing by an account debtor that
does not have its principal place of business in the United States of America;

 

(c)                                  Accounts arising out of deferred revenue;

 

(d)                                 Accounts owing by an Affiliate of Borrower;

 

(e)                                  Accounts (i) upon which Borrower’s right to
receive payment is not absolute or is contingent upon the fulfillment of any
condition whatsoever or (ii) as to which Borrower is not able to bring suit or
otherwise enforce its remedies against the account debtor through judicial
process; and

 

(f)                                   Accounts the collection of which Agent
determines in its good faith credit judgment to be doubtful.

 

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, securities offered in
Permitted Convertible Debt Financing or other equity securities or equity
ownership interests of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning given to it in Section 9.

 

“Examiner” has the meaning given to that term in Section 509 of the Companies
Act.

 

“Excluded Accounts” means (i) any Deposit Account that is used solely as either
an benefits account or a payroll account for the employees of any Loan Party or
any of its Subsidiaries (provided that with respect to payroll accounts, the
funds in any payroll account shall not exceed the amount to be paid in the
ordinary course of business in the then-next payroll cycle); provided that each
such accounts are disclosed in writing to Agent on the Closing Date or the next
Compliance Certificate required to be delivered pursuant to
Section 7.1(d) hereof for any such accounts opened on or after the Closing Date,
(ii) Deposit Account number [**] with [**] in an aggregate amount not to exceed
$[**] at any time and (iii) accounts pledged to the extent permitted pursuant to
clause (xiv) of the definition of Permitted Liens.

 

6

--------------------------------------------------------------------------------



 

“Excluded Collateral” has the meaning given to it in Section 3.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or Agent or required to be withheld or deducted from a payment to a
Lender or Agent, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Lender or Agent being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal and Austrian withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Term Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 2.9, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Lender or Agent’s failure to comply with Section 2.9(g),
(d) any withholding Taxes imposed under FATCA and (e) any Tax imposed by Ireland
where such Tax would not be imposed if on the date on which the payment falls
due (i) Lender is not, or has ceased to be, a Qualifying Lender other than as a
result of a change after the date it became a Lender under this Agreement in (or
in the interpretation, administration, or application of) any law, or any Irish
double tax agreement or (ii) the Assignee had complied with its obligations
under Section 2.9(g)(i).

 

“Facility Office” means the office or offices through which the Lender will
perform its obligations under this Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, or any amended or successor version that is substantively comparable
and not materially more onerous to comply with, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“FDA” means the U.S. Food and Drug Administration or any successor thereto or
any other comparable Governmental Authority whether in the United States or
elsewhere.

 

“FFG” means the Austrian Research Promotion Agency (Österreichischen
Forschungsförderungsgesellschaft mbH).

 

“FFG Agreements” means the following grant agreements (Förderungsverträge)
entered into between FFG as grantor and Nabriva Austria as recipient: (a) the
agreement dated 22 December 2016 subsidizing the evolution of pleuromutilin
antibiotics pursuant to which FFG agreed to make available to Nabriva Austria up
to (i) €[**] as grant (Zuschuss) and (ii) €[**] as loan and (b) the agreement
dated February 12, 2018, as amended April 9, 2018 subsidizing the evolution of
pleuromutilin antibiotics pursuant to which FFG agreed to make available to
Nabriva Austria up to (i) €[**] as grant (Zuschuss) and (ii) €[**] as loan.

 

7

--------------------------------------------------------------------------------



 

“FFG Restricted Assets” means (i) Intellectual Property (other than with respect
to CONTEPO, lefamulin or any other Borrower Products reflected in any Forecast)
for the portfolio of Next Generation Pleuromutilins financed under the FFG
Agreements and (ii) any of Nabriva Austria’s rights or claims arising out of or
in connection with the FFG Agreements (in each case, other than with respect to
CONTEPO, lefamulin or any other Borrower Products reflected in any Forecast).

 

“Forecast” means the projections for Parent and its consolidated Subsidiaries as
delivered and accepted by Agent on November 26, 2018; provided that Parent
(i) may from time to time update the Forecast with the written consent of Agent
in its reasonable discretion, and (ii) must update the Forecast upon the
manufacture, license, or distribution of any Borrower Products other than
CONTEPO or lefamulin and such updated Forecast shall be subject to Agent’s
approval in its reasonable discretion.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time provided that the parties agree that
GAAP as in effect on the date of this Agreement shall be applicable for the
interpretation of (a) “capital lease obligations” in the definition of
“Indebtedness” and (b) “revenue” for purposes of the definition of “Net Product
Revenue”, unless the Agent otherwise agrees in writing in its sole discretion.

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether state, local, territory, province or otherwise, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantor” has the meaning given to it in the preamble to this Agreement.

 

“Guarantor Payment” has the meaning given to it in Section 12.7(a).

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services (excluding trade credit entered into in
the ordinary course of business due within one hundred eighty (180) days),
including reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations and synthetic lease
obligations, (d) all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments and (e) all
Contingent Obligations.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Initial Facility Charge” means $700,000.

 

“Insolvent” means (a) in case of an Austrian Guarantor, without limitation any
situation where that Austrian Guarantor is illiquid (zahlungsunfähig) within the
meaning of

 

8

--------------------------------------------------------------------------------



 

section 66 of the Austrian Insolvency Code (Insolvenzordnung) or, over-indebted
(überschuldet) within the meaning of section 67 of the Austrian Insolvency Code
(Insolvenzordnung); and (b) in case of Nabriva Ireland or Parent, it is deemed
to be unable to pay its debts within the meaning of s. 570 of the Companies Act.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions or
compromises or other arrangements generally with its creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.  In case of an
Austrian Guarantor Insolvency Proceeding includes, without limitation, in
particular (i) the opening of insolvency proceedings (Insolvenzverfahren)
including restructuring proceedings with or without self-administration
(Sanierungsverfahren mit oder ohne Eigenverwaltung) and bankruptcy proceedings
(Konkursverfahren) or (ii) the denial of the opening of insolvency proceedings
due to lack of assets (Abweisung mangels kostendeckendes Vermögen).

 

“Insolvency Regulation” means Regulation (EU) No 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings.

 

“Intellectual Property” means all of each Loan Party’s Copyrights; Trademarks;
Patents; Licenses; trade secrets and inventions; mask works; service marks,
designs, business names, data base rights, design rights, domain names, moral
rights, inventions, confidential information, know-how and other intellectual
property rights and interests whether registered or unregistered; each Loan
Party’s applications therefor and reissues, extensions, or renewals thereof; and
each Loan Party’s goodwill associated with any of the foregoing, together with
each Loan Party’s rights to sue for past, present and future infringement of
Intellectual Property and the goodwill associated therewith.

 

“Interest Only Extension Conditions I” means satisfaction of each of the
following:  (a) no Event of Default has occurred and is continuing and (b) as of
or prior to September 30, 2019, Borrower has achieved Performance Milestone 6.

 

“Interest Only Extension Conditions II” means satisfaction of each of the
following:  (a) no Event of Default has occurred and is continuing and (b) as of
or prior to September 30, 2019, the Tranche 2 Advance has been funded in full.

 

“Interest Only Extension Conditions III” means satisfaction of each of the
following:  (a) no Event of Default has occurred and is continuing and (b) as of
or prior to December 31, 2020, the Tranche 4 Advance has been funded in full.

 

“Interest Only Extension Conditions IV” means satisfaction of each of the
following:  (a) no Event of Default has occurred and is continuing, (b) the
Interest Only Extension Conditions II has been met, and (c) as of or prior to
June 30, 2021, the Tranche 5 Advance has been funded in full.

 

“Inventory” means “inventory” as defined in Article 9 of the UCC.

 

9

--------------------------------------------------------------------------------



 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of any material asset
or property of another Person.

 

“IP Security Agreement” means, collectively, each certain Intellectual Property
Security Agreement to be executed and delivered by any Loan Party to Agent as of
the Closing Date, and any other intellectual property security agreement in
favor of Agent, in each case as amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Irish Security Documents” means the following documents to be entered into on
or about the date of this Agreement, each in form and substance reasonably
satisfactory to Agent and each as amended, amended and restated, supplemented or
otherwise modified from time to time: Irish Law Debenture dated on or about the
date of this Agreement and made between (1) Parent and Nabriva Ireland (as
chargors) and (2) the Lender (as chargee) (the “Irish Debenture”).

 

“Joinder Agreements” means for each Subsidiary, a completed and executed
(i) Joinder Agreement in substantially the form attached hereto as Exhibit G
with respect to Subsidiaries formed or organized under the laws of the United
States of America or any state, commonwealth or territory thereof, or
(ii) joinder documentation in form and substance reasonably satisfactory to
Agent joining such Subsidiary as a party under the Irish Security Documents,
Austrian Security Documents or similar security documents under the relevant
jurisdictions, as applicable, with respect to Subsidiaries formed, incorporated
or organized outside of the United States, Ireland or Austria.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Liquidity” means the sum of (a) Unrestricted Cash plus (b) an amount equal to
80% of Eligible Accounts.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the Disclosure
Letter, the Account Control Agreements, each IP Security Agreement, the Joinder
Agreements, all UCC Financing Statements, the Pledge Agreement, the Irish
Security Documents, the Austrian Security Documents, each Process Letter and any
other documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

 

“Loan Party” means each Borrower and each Guarantor.

 

10

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means an occurrence that has a material adverse effect
upon: (i) the business, operations, properties, assets or financial condition of
any Loan Party and its Subsidiaries taken as a whole; or (ii) the ability of any
Loan Party to perform when due the Secured Obligations in accordance with the
terms of the Loan Documents, or the ability of Agent or Lender to enforce any of
its rights or remedies with respect to the Secured Obligations; or (iii) the
Collateral or Agent’s Liens on the Collateral or the priority of such Liens.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

 

“Maximum Term Loan Amount” means Seventy Million and No/100 Dollars
($70,000,000); provided that if Tranche 7 is fully available pursuant to the
terms herein, then Seventy-Five Million and No/100 Dollars ($75,000,000).

 

“NDA” means a new drug application in the United States for authorization to
market a product, as defined in the applicable laws and regulations and
submitted to the FDA.

 

“Net Financing Proceeds” means unrestricted (including not subject to any
clawback, redemption, escrow or similar contractual restriction) net cash
proceeds from bona fide equity financings and/or upfront proceeds from business
development, corporate collaborations or similar arrangements, in each case on
terms and conditions and with counterparties satisfactory to Agent and received
in an account subject to an Account Control Agreement.  For the avoidance of
doubt, the requirements of Section 7.21 of this Agreement (financial covenants)
shall not operate as a restriction for the purposes the definition of “Net
Financing Proceeds.”

 

“Net Product Revenue” means for any period of measurement, the aggregate net
revenue of Parent or any of its Subsidiaries from worldwide commercial sales of
CONTEPO, lefamulin or other Borrower Products (including royalty revenue from
the sale of such products in geographies in which such products have been
outlicensed) reflected in the Forecast, in each case, on a consolidated basis as
determined in accordance with GAAP for such period.  “Net Product Revenue” does
not include upfront business development proceeds and business development
milestones.

 

“Non-Disclosure Agreement” means that certain Non-Disclosure Agreement by and
between Hercules Capital, Inc. and Nabriva Therapeutics Public Limited Company
dated as of August 24, 2018.

 

“Note(s)” means a Term Note.

 

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such

 

11

--------------------------------------------------------------------------------



 

Tax (other than connections arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means (i) all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, including Austrian stamp duty
(Rechtgeschäftsgebühr), except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment and (ii) any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (e) of the
definition of Excluded Taxes and (C) Connection Income Taxes) imposed by a
change in law on a Lender’s or Agent’s loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto that result to increase the cost to such Lender
or Agent of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to reduce the amount of any
sum received or receivable by such Lender or Agent.

 

“Parallel Debt” has the meaning given to it in Section 11.17(e).

 

“Patent License” means any written agreement to which a Loan Party is a party,
now or hereafter, granting any right with respect to any invention on which a
Patent is in existence or a Patent application is pending.

 

“Patents” means all letters patent or utility model of, or rights corresponding
thereto, in the United States of America or in any other country, all
registrations and recordings thereof, and all applications for letters patent or
utility model of, or rights corresponding thereto, in the United States of
America or any other country or any supranational or intergovernmental
organization (including without limitation the World Intellectual Property
Organization or the European Patent Organization).

 

“Performance Covenant Trigger Date” means the date that is the later of the
dates described in clauses (a) and (b) (both of which must occur in order for
the Performance Covenant Trigger Date to occur): (a) the earliest Advance Date
of a Tranche 2 Advance, a Tranche 3 Advance, a Tranche 4 Advance, Tranche 5
Advance, or a Tranche 6 Advance and (b) the date that is six (6) months
following the earliest of the (i) achievement of Performance Milestone 1 and
(ii) achievement of Performance Milestone 2.

 

“Performance Milestone 1” means satisfaction of each of the following events:
(a) no Event of Default shall have occurred and be continuing and (b) Borrower
or any other Loan Party shall have received the approval from the FDA of the NDA
for lefamulin for the treatment of community-acquired bacterial pneumonia, with
a label generally consistent with the target label included in Borrower’s NDA
filing.

 

“Performance Milestone 2” means satisfaction of each of the following events:
(a) no Event of Default shall have occurred and be continuing and (b) Borrower
or any other Loan Party shall have received the approval from the FDA of the NDA
for CONTEPO for the

 

12

--------------------------------------------------------------------------------



 

treatment of complicated urinary tract infections, with a label generally
consistent with the target label included in Borrower’s NDA filing.

 

“Performance Milestone 3” means satisfaction of each of the following events:
(a) no Event of Default shall have occurred and be continuing, (b) achievement
of Performance Milestone 1, (c) achievement of Performance Milestone 2, and
(d) Borrower shall have recognized no less than $[**] in trailing six month Net
Product Revenue from commercial sales of CONTEPO and lefamulin as of the last
day of any month on or prior to December 2020.

 

“Performance Milestone 4” means satisfaction of each of the following events: 
(a) no Event of Default shall have occurred and be continuing, (b) achievement
of Performance Milestone 1, (c) achievement of Performance Milestone 2 and
(d) Borrower shall have recognized no less than $[**] in trailing six month Net
Product Revenue from commercial sales of CONTEPO and lefamulin as of the last
day of any month as of or prior to June 2021.

 

“Performance Milestone 5” means satisfaction of each of the following events: 
(a) no Event of Default shall have occurred and be continuing, (b) achievement
of Performance Milestone 1, (c) achievement of Performance Milestone 2 and
(d) Borrower shall have recognized no less than $[**] in trailing six month Net
Product Revenue from commercial sales of CONTEPO and lefamulin as of the last
day of any month as of or prior to September 2021.

 

“Performance Milestone 6” means receipt by Borrower after November 1, 2018 and
on or before [**], of at least [**] Dollars ($[**]) of Net Financing Proceeds.

 

“Permitted Acquisition” shall mean any acquisition (including by way of merger)
by any Loan Party of all or substantially all of the assets of another Person or
of a division or line of business of another Person, in each case located
entirely within the United States of America, or capital stock of another Person
which is conducted in accordance with the following requirements:

 

(a)                                 such acquisition is of a business or Person
engaged in a line of business related to that of the Loan Parties or their
Subsidiaries;

 

(b)                                 if such acquisition is structured as a stock
acquisition, then the Person so acquired shall either (i) become a wholly-owned
Subsidiary of a Loan Party or its Subsidiary and such Loan Party shall comply,
or cause such Subsidiary to comply, with 7.13 hereof or (ii) such Person shall
be merged with and into a Loan Party (with such Loan Party being the surviving
entity);

 

(c)                                  if such acquisition is structured as the
acquisition of assets, such assets shall be acquired by a Loan Party and shall
be free and clear of Liens other than Permitted Liens;

 

(d)                                 the Loan Party shall have delivered to
Lender not less than fifteen (15) nor more than forty five (45) days prior to
the date of such acquisition, notice of such acquisition together with pro forma
projected financial information, copies of all material documents relating to
such acquisition, and historical financial statements for such acquired entity,
division or line of business, and demonstrating compliance with the covenants
set forth in Section 7.21(a) hereof and (to the extent the Performance Covenant
Trigger Date has occurred) 7.21(b) hereof on

 

13

--------------------------------------------------------------------------------



 

a pro forma basis as if the acquisition occurred on the first day of the most
recent measurement period;

 

(e)                                  both immediately before and after such
acquisition no Event of Default shall have occurred and be continuing; and

 

(f)                                   the sum of the purchase price of such
proposed new acquisition, computed on the basis of total acquisition
consideration paid or incurred, or to be paid or incurred, by any Loan Party
with respect thereto, including the amount of Permitted Indebtedness assumed or
to which such assets, businesses or business or ownership interest or shares, or
any Person so acquired, is subject, shall not be greater than $1,000,000 for all
such acquisitions during the term of this Agreement.

 

“Permitted Convertible Debt Financing” means issuance by Parent of unsecured
convertible or exchangeable notes in an aggregate principal amount of not more
than One Hundred Fifty Million Dollars ($150,000,000); provided that such notes
shall (a) be unsecured and not be guaranteed by any Subsidiary that does not
guarantee this Agreement, (b) does not (i) provide for any scheduled payment or
mandatory prepayment of principal earlier than one hundred eighty-one (181) days
after the Term Loan Maturity Date or (ii) have a scheduled maturity date or any
mandatory prepayments or redemptions of principal (other than customary change
of control or fundamental change repurchase obligations and cash payments in
lieu of fractional shares upon the conversion or exchange thereof) at the option
of the holder thereof, in each case earlier than one hundred eighty-one (181)
days after the Term Loan Maturity Date, (c) contain usual and customary
subordination terms for underwritten offerings of senior subordinated
convertible notes, (d) specifically designate this Agreement and all Secured
Obligations as “designated senior indebtedness” or similar term so that the
subordination terms referred to in clause (c) of this definition specifically
refer to such notes as being subordinated to the Secured Obligations pursuant to
such subordination terms and (e) be convertible or exchangeable for ordinary
shares of Parent at the option of Parent.

 

“Permitted Indebtedness” means: (i) Indebtedness of any Loan Party in favor of
Lender or Agent arising under this Agreement or any other Loan Document;
(ii) Indebtedness existing on the Closing Date which is disclosed in Schedule 1A
of the Disclosure Letter; (iii) Indebtedness of up to $[**] outstanding at any
time secured by a Lien described in clause (vii) of the defined term “Permitted
Liens”, provided such Indebtedness does not exceed the lesser of cost or fair
market value of the Equipment financed with such Indebtedness; 
(iv) Indebtedness to trade creditors incurred in the ordinary course of
business, including Indebtedness incurred in the ordinary course of business
with corporate credit cards; (v) Indebtedness that also constitutes a Permitted
Investment; (vi) Subordinated Indebtedness; (vii) reimbursement obligations in
connection with letters of credit, banker acceptances or bank guarantees that
are unsecured or are secured by Cash and issued on behalf of any Loan Party or
its Subsidiary thereof in an amount not to exceed $[**] at any time outstanding,
(viii) other unsecured (or secured solely by specific assets of any Loan Party)
Indebtedness in an amount not to exceed $[**] at any time outstanding,
(ix) intercompany Indebtedness as long as one of the following is satisfied:
(A) the Indebtedness is among the Loan Parties, (B) (I) the Indebtedness is of
any Subsidiary to a Loan Party in the maximum principal amount outstanding not
to exceed $[**], or (II) the Indebtedness is of any Loan Party to any
Subsidiary, and such Indebtedness constitutes Subordinated Indebtedness

 

14

--------------------------------------------------------------------------------



 

subject to a subordination agreement in form and substance satisfactory to Agent
and otherwise qualifies as a Permitted Investment, or (C) each of the Subsidiary
obligor and the Subsidiary obligee under such Indebtedness is a Subsidiary that
has executed a Joinder Agreement; (x) guarantees of any items of Permitted
Indebtedness; (xi) Permitted Convertible Debt Financing, (xii) extensions,
refinancings and renewals of any items of Permitted Indebtedness, provided that
the principal amount is not increased or the terms modified to impose materially
more burdensome terms upon any Loan Party or its Subsidiary, as the case may be;
(xiii) Indebtedness under the Zuperbug Merger Agreement; and (xiv) Indebtedness
incurred under the FFG Agreements as in effect as of the Closing Date not to
exceed €[**]; and (xv) Indebtedness consisting of compensation owed to employees
in the ordinary course of business not to exceed $[**] in any fiscal year.

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B of the Disclosure Letter; (ii) (a) marketable
direct obligations issued or unconditionally guaranteed by the United States of
America or any agency or any State thereof maturing within one year from the
date of acquisition thereof, (b) commercial paper maturing no more than one year
from the date of creation thereof and at the time of the Investment by any Loan
Party or the applicable Subsidiary having a rating of at least A-2 or P-2 from
either Standard & Poor’s Corporation or Moody’s Investors Service,
(c) certificates of deposit issued by any bank with assets of at least
$500,000,000 maturing no more than one year from the date of investment therein,
(d) money market accounts, and (e) corporate debt obligations maturing no more
than 12 months from the date of acquisition thereof and at the time of
investment having a rating of at least A3 or A- from either Standard & Poor’s or
Moody’s Investor Service; (iii) repurchases of stock from former employees,
directors, or consultants of any Loan Party under agreements approved by such
Loan Party’s board of directors (or applicable governing body) in an aggregate
amount not to exceed $[**] in any fiscal year, provided that no Event of Default
has occurred, is continuing or would exist after giving effect to the
repurchases; (iv) Investments accepted in connection with Permitted Transfers,
and Investments permitted pursuant to Section 7.7 hereof; (v) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of the Loan Parties’ business; (vi) Investments consisting of
notes receivable of, or prepaid royalties and other credit extensions, to
customers and suppliers who are not Affiliates, in the ordinary course of
business, provided that this subparagraph (vi) shall not apply to Investments of
any Loan Party in any Subsidiary; (vii) Investments consisting of loans not
involving the net transfer on a substantially contemporaneous basis of cash
proceeds to employees, officers or directors relating to the purchase of capital
stock of any Loan Party pursuant to employee stock purchase plans or other
similar agreements approved by such Loan Party’s board of directors (or
applicable governing body); (viii) Investments consisting of travel advances,
reimbursement of moving expenses, commuter and travel expenses, and tax gross up
payments to employees or consultants relating to income received by such
employees or consultants in connection with the same, in an aggregate amount not
to exceed $[**] per fiscal year; (ix) Investments in existing or newly-formed
Subsidiaries organized in the United States, provided that such Subsidiaries
enter into a Joinder Agreement and execute such other documents as shall be
reasonably requested by Lender; (x) Investments in Affiliates formed,
incorporated or organized outside of the United States approved in advance by
the Required Lenders; (xi) licenses, joint ventures or strategic alliances and
similar arrangements in the ordinary course of the Loan Parties’ business
consisting of licenses permitted hereunder or

 

15

--------------------------------------------------------------------------------



 

the providing of technical support, provided that any cash Investments by any
Loan Party in another Person (other than another Loan Party or a Subsidiary that
has entered into a Joinder Agreement pursuant to the terms hereof) do not exceed
$[**] in the aggregate in any fiscal year; (xii) Permitted Indebtedness that
constitutes Investments; (xiii) Investments in Permitted Acquisitions;
(xiv) additional Investments that do not exceed $[**] in the aggregate per
fiscal year; (xv) Investments consistent with the Parent’s investment policy as
delivered to Agent in connection with the closing; (xvi) Investments by Loan
Parties in Loan Parties (other than Nabriva Austria), (xvii) Investments by Loan
Parties in Nabriva Austria, so long as (a) the Loan Parties are in compliance
with Section 7.21(a) immediately before and after giving effect to such
Investment and (b) no Event of Default has occurred and is continuing and
(xviii) the [**].

 

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C of the Disclosure Letter; (iii) Liens for taxes, fees, assessments
or other governmental charges or levies, either not delinquent or being
contested in good faith by appropriate proceedings; provided, that the Loan
Parties maintain adequate reserves therefor in accordance with GAAP; (iv) Liens
securing claims or demands of materialmen, artisans, mechanics, carriers,
warehousemen, landlords and other like Persons arising in the ordinary course of
the Loan Parties’ business and imposed without action of such parties; provided,
that the payment of such claims is not yet overdue; (v) Liens arising from
judgments, decrees or attachments in circumstances which do not constitute an
Event of Default hereunder; (vi) the following deposits, to the extent made in
the ordinary course of business:  deposits under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii) Liens on Equipment,
software, other Intellectual Property in connection with such Equipment or other
capital assets constituting purchase money Liens and Liens in connection with
capital leases securing Indebtedness permitted in clause (iii) of “Permitted
Indebtedness”;  (viii) Liens incurred in connection with Subordinated
Indebtedness; (ix) leasehold interests in leases or subleases and licenses
granted in the ordinary course of business and not interfering in any material
respect with the business of the licensor; (x) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of custom
duties that are promptly paid on or before the date they become due or being
contested in good faith by appropriate proceedings; provided, that the Loan
Parties maintain adequate reserves therefor in accordance with GAAP; (xi) Liens
on insurance proceeds securing the payment of financed insurance premiums that
are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory, common law and contractual rights of set-off and other
similar rights as to deposits of cash and securities in favor of banks, other
depository institutions and brokerage firms; (xiii) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business so long as they do not
materially impair the value or marketability of the related property;
(xiv) (A) Liens on Cash securing obligations permitted under clause (vii) of the
definition of Permitted Indebtedness, (B) Liens on Cash securing credit card
obligations permitted under clause (iv) of the definition of Permitted

 

16

--------------------------------------------------------------------------------



 

Indebtedness and (C) security deposits in connection with real property leases,
the combination of (A), (B) and (C) in an aggregate amount not to exceed $[**]
at any time; and (xv) precautionary filings in connection with operating leases
in the Equipment that is the subject of such leases; (xvi) contractual liens in
connection with Permitted Transfers; and (xvii) Liens incurred in connection
with the extension, renewal or refinancing of the Indebtedness secured by Liens
of the type described in clauses (i) through (xvii) above; provided, that any
extension, renewal or replacement Lien shall be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness
being extended, renewed or refinanced (as may have been reduced by any payment
thereon) does not increase.

 

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business, (ii) transfers among Loan Parties, (iii) transfers in connection with
the Sinovant License Agreement entered into in March 2018 between Sinovant
Sciences Ltd., Nabriva Ireland and Nabriva Therapeutics GmbH, (iv) non-exclusive
licenses and similar arrangements for the use of Intellectual Property or
Borrower Products in the ordinary course of business or in connection with
business development transactions and exclusive licenses for the use of the
Intellectual Property or the use or transfer of Borrower Products of any Loan
Party or any of its Subsidiaries entered into in the ordinary course of business
or in connection with business development transactions, provided, that, with
respect to each such license described in this clause (iv), the license
(A) constitutes an arms-length transaction, the terms of which, on their face,
do not provide for a sale or assignment by any Loan Party of any Intellectual
Property and do not restrict the ability of any Loan Party or any of its
Subsidiaries, as applicable, to pledge, grant a security interest in or lien on
any Intellectual Property, and (B) is limited in territory with respect to a
specific geographic country or region outside of the United States (e.g. Japan,
Europe, China), (v) dispositions of worn-out, obsolete or surplus Equipment at
fair market value in the ordinary course of business, (vi) Permitted Investments
to the extent constituting transfers of property, (vii) Permitted Liens to the
extent constituting transfers of property, (viii) the [**], and  (ix) other
transfers of assets having a fair market value of not more than $[**] in the
aggregate in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Pledge Agreement” means the Pledge Agreement to be entered into on or about the
date of this Agreement between any Loan Party and Agent, as the same may from
time to time be amended, restated, modified or otherwise supplemented.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the Agent
acting in good faith and in a commercially reasonable manner) or any similar
release by the

 

17

--------------------------------------------------------------------------------



 

Federal Reserve Board (as determined by the Agent acting in good faith and in a
commercially reasonable manner).

 

“Process Letter” means each of that certain letter agreement whereby Parent and
each Subsidiary that is formed, incorporated or organized outside of the United
States appoint CT Corporation System, or other agent reasonably acceptable to
Agent, as its agent for the purpose of accepting service of any process under
this Agreement.

 

“Publicity Materials” has the meaning given to it in Section 11.18.

 

“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under this Agreement and is:

 

(a)         a bank within the meaning of section 246 of the TCA which is
carrying on a bona fide banking business in Ireland for the purposes of section
246(3)(a) of the TCA and whose Facility Office is located in Ireland; or

 

(b)         a body corporate:

 

(i)          which, by virtue of the law of a Relevant Territory is resident in
the Relevant Territory for the purposes of tax and that jurisdiction imposes a
tax that generally applies to interest receivable in that jurisdiction by
companies from sources outside that jurisdiction; or

 

(ii)        which is a U.S. company which is incorporated in the United States
and is taxed in the United States on its worldwide income; or

 

(iii)    which is a U.S. limited liability company where:

 

(A)  the ultimate recipients of the interest would themselves be Qualifying
Lenders under (i), (ii) or (iv) of this Section (b); and

 

(B)  business is conducted through the such U.S. limited liability company for
market reasons and not for tax avoidance purposes; or

 

(iv)      in receipt of interest in respect of an advance under this Agreement
which:

 

(A)  is exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
that is in force on the date the relevant interest is paid; or

 

(B)  would be exempted from the charge to Irish income tax pursuant to the terms
of a double taxation treaty entered into between Ireland and another
jurisdiction signed on or before the date on which the relevant interest is paid
but not in force on that date, assuming that treaty had the force of law on that
date,

 

18

--------------------------------------------------------------------------------



 

provided that, in each case (i) to (iv) above, such body corporate does not
provide its commitment through a branch or agency in Ireland; or

 

(c)          a body corporate which advances money in the ordinary course of a
trade which includes the lending of money where the interest payable on monies
so advanced is taken into account in computing the trading income of such body
corporate and such body corporate has complied with the notification
requirements under section 246(5)(a) of the TCA and whose Facility Office is
located in Ireland; or

 

(d)         a qualifying company within the meaning of section 110 of the TCA
and whose Facility Office is located in Ireland; or

 

(e)          an investment undertaking within the meaning of section 739B of the
TCA and whose Facility Office is located in Ireland; or

 

(f)           an exempt approved scheme within the meaning of section 774 of the
TCA and whose Facility Office is located in Ireland; or

 

(g)          a Treaty Lender.

 

“Receivables” means all of the Loan Parties’ Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights.

 

“Relevant Territory” means:

 

(a)         a member state of the European Communities (other than Ireland); or

 

(b)         to the extent not a member state of the European Communities, a
jurisdiction with which Ireland has entered into a double taxation treaty that
either has the force of law by virtue of section 826(1) of the TCA or which will
have the force of law on completion of the procedures set out in section
826(1) of the TCA.

 

“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loans then outstanding.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those

 

19

--------------------------------------------------------------------------------



 

administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Obligations” means the Loan Parties’ obligations and liabilities under
or in connection with this Agreement and any Loan Document, including any
obligation to pay any amount now owing or later arising.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions reasonably satisfactory to
Agent and subject to a “deep” subordination agreement in form and substance
satisfactory to Agent.

 

“Subsequent Financing” means any Parent financing which becomes effective after
the Closing Date and before all amounts outstanding under this Agreement and the
other Loan Documents are repaid, in a single transaction or series of related
transactions not registered under the Securities Act of 1933, as amended, of
shares of its preferred stock, common stock or other equity security, or of any
instrument exercisable for or convertible into or otherwise representing the
right to acquire shares of Borrower preferred stock, common stock or other
equity security, to one or more investors for cash for financing purposes
(including, without limitation, any so-called PIPE transaction).

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which any Loan Party owns or controls
more than 50% of the outstanding voting securities, including each entity listed
on Schedule 1 of the Disclosure Letter.

 

“Tax” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, stamp-duty
(Rechtsgeschäftsgebühren) or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“TCA” means the Taxes Consolidation Act 1997 of Ireland.

 

“Term Commitment” means as to Lender, the obligation of Lender, if any, to make
a Term Loan Advance to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite Lender’s name on
Schedule 1.1.

 

“Term Loan Advance” means each Tranche 1 Advance, Tranche 2 Advance, Tranche 3
Advance, Tranche 4 Advance, Tranche 5 Advance, Tranche 6 Advance, Tranche 7
Advance and any other Term Loan funds advanced under this Agreement.

 

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 9.80% plus the Prime Rate minus 5.50% or
(ii) 9.80%., in each case per annum.

 

“Term Loan Maturity Date” means June 1, 2023.

 

20

--------------------------------------------------------------------------------

 

“Term Note” means a promissory note in substantially the form of Exhibit B.

 

“Trademark License” means any written agreement to which any Loan Party is a
party, now or hereafter, granting any right to use any Trademark or Trademark
registration.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country, supranational or intergovernmental organization or any political
subdivision thereof (including without limitation the World Intellectual
Property Organization or the European Union Intellectual Property Office).

 

“Treaty Lender” means a Lender, other than a Lender falling within
Section (b) of the definition of Qualifying Lender set out above, which, on the
date any relevant payment is made:

 

(a)         is entitled under a double taxation treaty entered into by Ireland
which has the force of law on that date (subject to the completion of any
procedural formalities) to that payment without any deduction of Tax; and

 

(b)         where such procedural formalities include obtaining an authorization
from the Revenue Commissioners of Ireland to enable any payment to be made
without Irish Tax being withheld, such an authorization has been obtained and
provided to the Borrower prior to any interest payment date.

 

“Tranche 1 Advance” shall have the meaning assigned to such term in Section
2.2(a).

 

“Tranche 2 Advance” shall have the meaning assigned to such term in Section
2.2(a).

 

“Tranche 3 Advance” shall have the meaning assigned to such term in Section
2.2(a).

 

“Tranche 4 Advance” shall have the meaning assigned to such term in Section
2.2(a).

 

“Tranche 5 Advance” shall have the meaning assigned to such term in Section
2.2(a).

 

“Tranche 6 Advance” shall have the meaning assigned to such term in Section
2.2(a).

 

“Tranche 7 Advance” shall have the meaning assigned to such term in Section
2.2(a).

 

“Tranche 7 Facility Charge” means one percent (1%) of the Tranche 7 Advance.

 

21

--------------------------------------------------------------------------------



 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of New York; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of New York, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“Unrestricted Cash” means Cash held by the Loan Parties in account(s) subject to
an Account Control Agreement in favor of Agent.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“[**]” means [**].

 

“Withholding Agent” means any Loan Party and the Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Zuperbug Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of July 23, 2018 without giving any effects to any amendments,
restatements or modifications after the Closing Date unless consented to in
writing by Agent in its sole discretion, among Parent, Zuperbug Merger Sub I
Inc., Zuperbug Merger Sub II, Inc., Zavante Therapeutics Inc., and Cam
Gallagher.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement or the Disclosure Letter, as applicable. 
Unless otherwise specifically provided herein, any accounting term used in this
Agreement or the other Loan Documents shall have the meaning customarily given
such term in accordance with GAAP, and all financial computations hereunder
shall be computed in accordance with GAAP, consistently applied.  Unless
otherwise defined herein or in the other Loan Documents, terms that are used
herein or in the other Loan Documents and defined in the UCC shall have the
meanings given to them in the UCC.  For all purposes under the Loan Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.  Where any reference is made to any amount expressed in
US Dollar it shall also cover its equivalent in another currency or currencies.

 

22

--------------------------------------------------------------------------------



 

In this Agreement, where it relates to an asset or right that is located in
Austria or an Austrian Guarantor, a reference to (i) a liquidator includes a
Liquidator within the meaning of the Austrian Act on Limited Liability Companies
(GmbH-Gesetz, GmbHG) or the Austrian Act on Joint Stock Companies (Aktiengesetz
- AktG), (ii) a receiver, administrator, administrative receiver or compulsory
manger includes, without limitation, any Insolvenzverwalter within the meaning
of the Austrian Insolvency Code (Insolvenzordnung), (iii) a winding-up,
dissolution or the like includes, without limitation, a Liquidation within the
meaning of the GmbHG (iv) gross negligence means grobe Fahrlässigkeit, and (v) a
lien, security or security interest includes any Hypothek, Pfandrecht,
Sicherungszession, Sicherungsübereignung, Eigentumsvorbehalt, Finanzsicherheit
or any other in rem right (sonstiges dingliches Recht).  This Agreement is made
in the English language.  However, where a German translation of a word or
phrase appears in the text of this Agreement, the relevant translation of such
word or phrase shall prevail.

 

SECTION 2.  THE LOAN

 

2.1                               [Reserved].

 

2.2                               Term Loan.

 

(a)                                 Advances.  Subject to the terms and
conditions of this Agreement, Lender will severally (and not jointly) make in an
amount not to exceed its respective Term Commitment, and Borrower agrees to
draw, a Term Loan Advance of $25,000,000 on the Closing Date (the “Tranche 1
Advance”).  Subject to the terms and conditions of this Agreement, beginning on
the date Borrower achieves Performance Milestone 1 and continuing through
September 30, 2019, Borrower may request and Lender shall make an additional
Term Loan Advance in a principal amount of $10,000,000 (the “Tranche 2
Advance”).  Subject to the terms and conditions of this Agreement, beginning on
the date Borrower achieves Performance Milestone 2 and continuing through
September 30, 2019, Borrower may request and Lender shall make an additional
Term Loan Advance in an aggregate principal amount of $5,000,000 (the “Tranche 3
Advance”).  Subject to the terms and conditions of this Agreement, beginning on
the later of January 1, 2020 and the date Borrower achieves Performance
Milestone 3 and continuing through December 31, 2020, Borrower may request and
Lender shall make an additional Term Loan Advance in a principal amount of
$10,000,000 (the “Tranche 4 Advance”).  Subject to the terms and conditions of
this Agreement, beginning on the later of July 1, 2020 and the date Borrower
achieves Performance Milestone 4 and continuing through June 30, 2021, Borrower
may request and Lender shall make an additional Term Loan Advance in a principal
amount of $15,000,000 (the “Tranche 5 Advance”).  Subject to the terms and
conditions of this Agreement, beginning on the later of January 1, 2021 and the
date Borrower achieves Performance Milestone 5 and continuing through
September 30, 2021, Borrower may request and Lender shall make an additional
Term Loan Advance in a principal amount of $5,000,000 (the “Tranche 6
Advance”).  Subject to the terms and conditions of this Agreement and
conditioned on approval by Lender’s investment committee in its sole discretion,
beginning on the date determined by Lender’s investment committee and continuing
through December 31, 2021, Borrower may request an additional Term Loan Advance
in an aggregate principal amount of $5,000,000 (the “Tranche 7 Advance”).  The
aggregate outstanding Term Loan Advances may be up to

 

23

--------------------------------------------------------------------------------



 

the Maximum Term Loan Amount.  For the avoidance of doubt, each Advance will be
available on the terms stated herein, without regard to the drawdown of any of
the Tranche 2 Advance, Tranche 3 Advance, Tranche 4 Advance, Tranche 5 Advance
and Tranche 6 Advance.

 

(b)                                 Advance Request.  To obtain a Term Loan
Advance, Parent shall complete, sign and deliver an Advance Request (at least
three (3) Business Days before the Advance Date other than the Closing Date,
which shall be at least one (1) Business Day) to Agent.  Lender shall fund the
Term Loan Advance in the manner requested by the Advance Request provided that
each of the conditions precedent to such Term Loan Advance is satisfied or
waived by Agent in writing as of the requested Advance Date.

 

(c)                                  Interest.  The principal balance of each
Term Loan Advance shall bear interest thereon from such Advance Date at the Term
Loan Interest Rate based on a year consisting of 360 days, with interest
computed daily based on the actual number of days elapsed.  The Term Loan
Interest Rate will float and change on the day the Prime Rate changes from time
to time.

 

(d)                                 Payment.  Borrower will pay interest in
arrears on each Term Loan Advance on the first Business Day of each month,
beginning the month after the Advance Date.  Borrower shall repay the aggregate
Term Loan principal balance that is outstanding on the day immediately preceding
the Amortization Date, in equal monthly installments of principal and interest
(mortgage style) beginning on the Amortization Date and continuing on the first
Business Day of each month thereafter until the Secured Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) are repaid.  The entire Term
Loan principal balance and all accrued but unpaid interest hereunder, shall be
due and payable on Term Loan Maturity Date.  Subject to Section 2.9(b), Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction and regardless of any counterclaim or defense. Borrower shall wire in
immediately available funds in US dollars to Agent or Lender, as applicable as
specified in writing by Agent, and in each case (i) on each payment date, all
periodic obligations payable to Lender under each Term Loan Advance and
(ii) documented out-of-pocket legal fees and costs incurred by Agent or Lender
in connection with Section 11.11 of this Agreement; provided that Borrower shall
pay to Lender such amount in full in immediately available funds within ten
(10) Business Days of Agent or Lender furnishing Borrower an invoice of such
out-of-pocket legal fees and costs incurred by Agent or Lender.

 

2.3                               Maximum Interest.  Notwithstanding any
provision in this Agreement or any other Loan Document, it is the parties’
intent not to contract for, charge or receive interest at a rate that is greater
than the maximum rate permissible by law that a court of competent jurisdiction
shall deem applicable hereto (which under the laws of the State of New York
shall be deemed to be the laws relating to permissible rates of interest on
commercial loans) (the “Maximum Rate”).  If a court of competent jurisdiction
shall finally determine that Borrower has actually paid to Lender an amount of
interest in excess of the amount that would have been payable if all of the
Secured Obligations had at all times borne interest at the Maximum Rate, then
such excess interest actually paid by Borrower shall be applied as

 

24

--------------------------------------------------------------------------------



 

follows:  first, to the payment of the Secured Obligations consisting of the
outstanding principal amount of the Term Loan Advances; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

 

2.4                               Default Interest.  In the event any payment is
not paid on the scheduled payment date (other than due to ACH failure), an
amount equal to four percent (4%) of the past due amount shall be payable on
demand.  In addition, upon the occurrence and during the continuation of an
Event of Default hereunder, all Secured Obligations, including principal,
interest, compounded interest, and professional fees, shall bear interest at a
rate per annum equal to the rate set forth in Section 2.2(c) plus four percent
(4%) per annum.  In the event any interest is not paid when due hereunder,
delinquent interest shall be added to principal and shall bear interest on
interest, compounded at the rate set forth in Section 2.2(c) or Section 2.4, as
applicable.

 

2.5                               Prepayment.  At its option upon at least five
(5) Business Days prior written notice to Agent, Borrower may prepay all or any
portion greater than or equal to Five Million Dollars ($5,000,000) of the
outstanding Advances by paying the entire principal balance (or portion
thereof), all accrued and unpaid interest with respect to the principal balance
being prepaid, together with a prepayment charge equal to the following
percentage of the Advance amount being prepaid: if such Advance amounts are
prepaid in any of the first twelve (12) months following the Closing Date, 3.0%;
after twelve (12) months but prior to twenty four (24) months, 2.0%; and
thereafter, 1.0% (each, a “Prepayment Charge”).  Borrower agrees that the
Prepayment Charge is a reasonable calculation of Lender’s lost profits in view
of the difficulties and impracticality of determining actual damages resulting
from an early repayment of the Advances.  Borrower shall prepay the outstanding
amount of all principal and accrued interest through the prepayment date and the
Prepayment Charge upon the occurrence of a Change in Control.  Notwithstanding
the foregoing, Agent and Lender agree to waive the Prepayment Charge if Agent,
Lender or any of their respective Affiliates (in its sole discretion) agree in
writing to refinance the Advances on or prior to the Term Loan Maturity Date.

 

2.6                               End of Term Charge.  On the earliest to occur
of (i) the Term Loan Maturity Date, (ii) the date that Borrower prepays all or
any portion of the outstanding Secured Obligations (other than any inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement), or (iii) the date that the Secured
Obligations become due and payable, Borrower shall pay Lender a charge equal to
6.95% of the aggregate principal amount of all Advances; provided that the pro
rata portion of such charge shall be due and payable with respect to the amount
of any partial prepayments made pursuant to the terms of Section 2.5. 
Notwithstanding the required payment date of such charge, it shall be deemed
earned by Lender as of the Closing Date.

 

2.7                               Notes.  If so requested by Lender by written
notice to Borrower, then Borrower shall execute and deliver to Lender (and/or,
if applicable and if so specified in such notice, to any Person who is an
assignee of Lender pursuant to Section 11.13)

 

25

--------------------------------------------------------------------------------



 

(promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence Lender’s Loans.

 

2.8                               Pro Rata Treatment.  Each payment (including
prepayment) on account of any fee and any reduction of the Term Loans shall be
made pro rata according to the Term Commitments of the relevant Lender.

 

2.9                               Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 2.9, the term “applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the Lender or Agent, as applicable, receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)                                  Payment of Other Taxes by the Loan Parties.
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of Agent timely reimburse it
for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Lender or Agent, as applicable, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Lender or Agent, as
applicable, or required to be withheld or deducted from a payment to such Lender
or Agent, as applicable, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to Agent), or by Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lender.  Lender
shall severally indemnify Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified Agent for such Indemnified Taxes
and without limiting the obligation of the Loan Parties to do so) and (ii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or

 

26

--------------------------------------------------------------------------------



 

paid by Agent in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by Agent shall be conclusive absent manifest error. 
Lender hereby authorizes Agent to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by Agent
to the Lender from any other source against any amount due to Agent under this
paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.9, such Loan Party shall deliver to Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Agent.

 

(g)                                  Status of Lender.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to Borrower and Agent, at the time or
times reasonably requested by Borrower or Agent, such properly completed and
executed documentation reasonably requested by Borrower or Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or Agent as will enable Borrower or Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.9(g)(ii),
(iii) and (v) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, any Lender that is a U.S. Person shall deliver to Borrower and Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Agent), executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Agent at the time or
times

 

27

--------------------------------------------------------------------------------



 

prescribed by law and at such time or times reasonably requested by Borrower or
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Agent as may be necessary for Borrower and
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (iii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iv)                              Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and Agent in writing of its legal inability to do so.

 

(v)                                 Without limiting the generality of
Section 2.9(g)(i), following a request from a Borrower, each Lender shall as
soon as reasonably practicable provide such information to the Borrower as may
be required for the Borrower to comply with its obligations under sections 891A,
891E, 891F and 891G of the TCA (and any regulations made pursuant to those
sections).

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.9 (including by the payment of additional amounts pursuant to this
Section 2.9), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, under this Section with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.9 shall survive the resignation or replacement of Agent or
any assignment of rights by, or the replacement

 

28

--------------------------------------------------------------------------------



 

of, a Lender, the termination of the Term Commitment and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

(j)                                    Each Lender by executing this Agreement
on the date hereof represents and warrants that it is a Qualifying Lender (other
than solely by virtue of being a Treaty Lender) as at the date of this
Agreement.

 

(k)                                 Each Lender shall promptly notify the
Borrower in writing if it becomes aware that there has been a change in its
status as a Qualifying Lender since the date such Lender became a party to this
Agreement.

 

SECTION 3.  SECURITY INTEREST

 

3.1                                                                   As
security for the prompt and complete payment when due (whether on the payment
dates or otherwise) of all the Secured Obligations, each Loan Party grants to
Agent, in addition to and not as replacement of any security interest granted
under any other Loan Document, a security interest in all of such Loan Party’s
right, title, and interest in and to the following personal property and other
assets including without limitation the following (except as set forth herein)
wherever located whether now owned or hereafter acquired (collectively, the
“Collateral”): (a) Receivables; (b) Equipment; (c) Fixtures; (d) General
Intangibles (including Intellectual Property); (e) Inventory; (f) Investment
Property; (g) Deposit Accounts; (h) Documents (i) Cash; (j) Goods; (k) all
commercial tort claims and (l) all other tangible and intangible personal
property of such Loan Party whether now or hereafter owned or existing, or
acquired by, such Loan Party and wherever located, and any of such Loan Party’s
property in the possession or under the control of Agent; and, to the extent not
otherwise included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing.

 

3.2                               Notwithstanding the broad grant of the
security interest set forth in Section 3.1, above, the Collateral shall not
include (collectively, the “Excluded Collateral”): (i) any “intent to use”
trademarks at all times prior to the first use thereof, whether by the actual
use thereof in commerce, the recording of a statement of use with the United
States Patent and Trademark Office or otherwise, provided, that upon submission
and acceptance by the United States Patent and Trademark Office of an amendment
to allege use of an intent-to-use trademark application pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision) such intent-to-use application
shall constitute Collateral, (ii) any interest of any Loan Party as a lessee
under an Equipment lease or other capital assets constituting purchase money
Liens to the extent permitted pursuant to clause (vii) of the definition of
Permitted Liens if such Loan Party is prohibited by the terms of such lease from
granting a security interest in such lease or under which such an assignment or
Lien would cause a default to occur under such lease; provided, however, that
upon termination or cessation of such prohibition, such interest shall
immediately become Collateral without any action by any Loan Party, Agent or
Lenders, (iii) Excluded Accounts or (iv) any FFG Restricted Assets.

 

29

--------------------------------------------------------------------------------



 

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

 

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by the Loan Parties of the following conditions:

 

4.1                                     Initial Advance.  On or prior to the
Closing Date, the Loan Parties shall have delivered to Agent the following:

 

(a)                                 executed copies of the Loan Documents,
Account Control Agreements, a legal opinion of the Loan Parties’ Irish counsel
with respect to authority and capacity, a legal opinion of the Loan Parties’
Austrian counsel, a legal opinion of the Loan Parties’ United States counsel,
all other documents and instruments reasonably required by Agent to effectuate
the transactions contemplated hereby or to create and perfect the Liens of Agent
with respect to all Collateral, in all cases in form and substance reasonably
acceptable to Agent;

 

(b)                                 certified copy of resolutions of each Loan
Party’s respective board of directors (or applicable governing body) and in case
of an Austrian Guarantor a copy of a resolution of the
shareholder(s) (Gesellschafter) evidencing approval of the Loan and other
transactions evidenced by the Loan Documents;

 

(c)                                  certified copies of the constitutional
documents and the bylaws (if any), as amended through the Closing Date, of each
Loan Party;

 

(d)                                 a corporate certificate signed by a director
of the Parent and Nabriva Ireland and Nabriva Austria, addressed to the Lender
and the Lender’s Austrian and Irish Counsel, attesting to certain facts
including that the borrowing or guaranteeing or securing, as appropriate, will
not cause any borrowing, guarantee, security or similar limit binding on either
the Parent or Nabriva Ireland or Nabriva Austria to be exceeded;

 

(e)                                  a certificate of good standing for each
Loan Party (other than an Austrian Guarantor, Parent or Nabriva Ireland) from
its jurisdiction of incorporation or formation, as applicable, and similar
certificates from all other jurisdictions in which it does business and where
the failure to be qualified would have a Material Adverse Effect and, in the
case of Parent or Nabriva Ireland, a letter of status issued by the Companies
Registration Office and in the case of Nabriva Austria, a register excerpt
(Firmenbuchauszug) from the Austrian companies register;

 

(f)                                   a search at the Companies Registration
Office and High Court Central Office in Dublin, Ireland and all other
appropriate registries or public offices revealing no adverse entries against
the Parent or Nabriva Ireland or, in the event that acts appear, accompanied by
explanations satisfactory to Lender;

 

(g)                                  payment of the Due Diligence Fee and the
Initial Facility Charge and reimbursement of Agent’s and Lender’s current
expenses reimbursable pursuant to this Agreement, which amounts may be deducted
(if not already paid by Borrower) from the initial Advance;

 

(h)                                 all certificates of insurance and copies of
each insurance policy required hereunder; and

 

30

--------------------------------------------------------------------------------

 

(i)                                     such other documents as Agent may
reasonably request.

 

4.2                               All Advances.  On each Advance Date:

 

(a)                                 Agent shall have received (i) an Advance
Request for the relevant Advance as required by Section 2.2(b), as applicable,
duly executed by Nabriva Ireland’s or Parent’s Chief Executive Officer or Chief
Financial Officer, as applicable, and (ii) any other documents Agent may
reasonably request to demonstrate satisfaction of any applicable performance
milestone.

 

(b)                                 With respect to the Tranche 7 Advance, Agent
shall have received payment of the Tranche 7 Facility Charge for such Advance.

 

(c)                                  The representations and warranties set
forth in this Agreement shall be true and correct in all material respects on
and as of the Advance Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

 

(d)                                 [Reserved].

 

(e)                                  Immediately after and before such Advance
no Event of Default or event that with the passage of time could result in an
Event of Default shall have occurred and be continuing.

 

(f)                                   Each Advance Request shall be deemed to
constitute a representation and warranty by Nabriva Ireland or Parent, as
applicable, on the relevant Advance Date as to the matters specified in
paragraphs (c) and (e) of this Section 4.2 and as to the matters set forth in
the Advance Request.

 

4.3                               No Default.  As of the Closing Date and each
Advance Date, as applicable, (i) no fact or condition exists that could (or
could, with the passage of time, the giving of notice, or both) constitute an
Event of Default and (ii) no event that has had or could reasonably be expected
to have a Material Adverse Effect has occurred and is continuing.

 

SECTION 5.  REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants that:

 

5.1                               Corporate Status.  Each Loan Party (other than
Nabriva Ireland or Parent) is duly organized, legally existing and in good
standing under the laws of (a) Austria (with respect to Nabriva Austria), or
(b) the State of Delaware (with respect to Nabriva US and Zavante) and with
respect to Nabriva Ireland and Parent, is duly incorporated and validly existing
under the laws of Ireland.  Where relevant, each Loan Party is duly qualified as
a foreign corporation in all jurisdictions in which the nature of its business
or location of its properties require such qualifications and where the failure
to be qualified would reasonably be expected to have a Material Adverse Effect. 
Each Loan Party’s present name, former names (if any), place of formation,
jurisdiction of incorporation, tax identification number, organizational
identification or registration number and other

 

31

--------------------------------------------------------------------------------



 

information are correctly set forth in Exhibit C of the Disclosure Letter, as
may be updated by the Loan Parties in a written notice (including any Compliance
Certificate) provided to Agent after the Closing Date.

 

5.2                               Collateral.  Each Loan Party owns the
Collateral owned by it and owns or has the right to use its Intellectual
Property, free of all Liens, except for Permitted Liens.  Each Loan Party has
the power and authority to grant to Agent a Lien in the applicable Collateral
owned by it as security for the Secured Obligations.

 

5.3                               Consents.  The Loan Parties’ execution,
delivery and performance of this Agreement and all other Loan Documents,
(i) have been duly authorized by all necessary corporate action of the
applicable Loan Parties, (ii) will not result in the creation or imposition of
any Lien upon the Collateral, other than Permitted Liens and the Liens created
by this Agreement and the other Loan Documents, (iii) do not violate any
provisions of the applicable Loan Party’s Certificate or Articles of
Incorporation (as applicable), bylaws, or any material law, regulation, order,
injunction, judgment, decree or writ to which any Loan Party is subject and
(iv) except as described on Schedule 5.3 of the Disclosure Letter, do not
violate any contract or agreement binding on a Loan Party or require the consent
or approval of any other Person which has not already been obtained.  The
individual or individuals executing the Loan Documents on behalf of each Loan
Party are duly authorized to do so.

 

5.4                               Material Adverse Effect.  No event that has
had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

 

5.5                               Actions Before Governmental Authorities. 
Except as described on Schedule 5.5 of the Disclosure Letter, there are no
actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or its property, that is
reasonably expected to result in a Material Adverse Effect.

 

5.6                               Laws.  No Loan Party nor any of its
Subsidiaries is in violation of any law, rule or regulation, or in default with
respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default is reasonably expected to result in a
Material Adverse Effect.  No Loan Party is in default under any provision of any
agreement or instrument evidencing Indebtedness, or any other agreement to which
it is a party or by which it is bound, which default would constitute an Event
of Default or reasonably be expected to have a Material Adverse Effect.

 

No Loan Party nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  No Loan Party nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Each Loan
Party and each of its Subsidiaries has complied in all material respects with
the Federal Fair Labor Standards Act.  No Loan Party nor any of its Subsidiaries
is a “holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and

 

32

--------------------------------------------------------------------------------



 

used in the Public Utility Holding Company Act of 2005.  No Loan Parties’ nor
any of its Subsidiaries’ properties or assets has been used by such Loan Party
or such Subsidiary or, to such Loan Party’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in compliance with applicable laws.  Each Loan Party and each of its
Subsidiaries has obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

 

No Loan Party nor any of its Subsidiaries is (i) in violation of any
Anti-Terrorism Law, (ii) engaging in or conspiring to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, or
(iii) is a Blocked Person.  No Loan Party nor any of its Subsidiaries, or to the
knowledge of any Loan Party, any of their Affiliates or agents, acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (y) deals in, or otherwise engages in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law.  None of the
funds to be provided under this Agreement will be used, directly or indirectly,
(a) for any activities in violation of any applicable anti-money laundering,
economic sanctions and anti-bribery laws and regulations laws and regulations or
(b) for any payment to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

 

5.7                               Information Correct and Current.  No
information, report, Advance Request, financial statement, exhibit or schedule
furnished, by or on behalf of any Loan Party to Agent in connection with any
Loan Document or included therein or delivered pursuant thereto contained, or,
when taken together with all such other reports, statements or other documents
or writings, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they are made, not materially misleading at the time
such statement was made or deemed made (it being recognized by Agent and the
Lender that the projections and forecasts provided by the Loan Parties, in good
faith and based upon reasonable assumptions are not viewed as facts and that
actual results during the period or periods covered by such projections and
forecasts, may differ from the projected or forecasted results).  Additionally,
any and all financial or business projections provided by the Loan Parties to
Agent, are at the time delivered (i) provided in good faith and based on the
most current data and information available to the Loan Parties, and (ii) the
most current of such projections provided to any Loan Party’s board of directors
(or applicable governing body) (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of such Loan Party, that no assurance is given that any particular
projections will be realized, that actual results may differ).

 

33

--------------------------------------------------------------------------------



 

5.8                               Tax Matters.  Except as described on Schedule
5.8 of the Disclosure Letter and except those being contested in good faith with
adequate reserves under GAAP, (a) each Loan Party has filed all income and other
material tax returns that it is required to file, (b) each Loan Party has duly
paid or fully reserved for all taxes or installments thereof (including any
interest or penalties) as and when due, which have or may become due pursuant to
such returns, and (c) each Loan Party has paid or reserved for in accordance
with GAAP any tax assessment received by such Loan Party for the three (3) years
preceding the Closing Date, if any (including any taxes being contested in good
faith and by appropriate proceedings).

 

5.9                               Intellectual Property Claims.  Except for
Permitted Liens, the Loan Parties are the sole owner of, or otherwise have the
right to use, the Intellectual Property owned by the Loan Parties and material
to the Loan Parties’ business.  Except as described on Schedule 5.9 of the
Disclosure Letter, (i) to the Loan Parties’ knowledge, each of the material
Copyrights, Trademarks and issued Patents is valid and enforceable, (ii) no
material part of the Intellectual Property owned by the Loan Parties have been
judged by a decision of a court of competent jurisdiction, invalid or
unenforceable, in whole or in part, and (iii) no claim has been made to any Loan
Party in writing that any material Intellectual Property of the Loan Parties
violates the rights of any third party except to the extent such claim would not
reasonably be expected to have a Material Adverse Effect.  Exhibit D of the
Disclosure Letter contains a true, correct and complete list of each of the Loan
Party’s Patents, registered Trademarks, registered Copyrights, if any, together
with application or registration numbers, as applicable, owned by such Loan
Party or any Subsidiary, and material agreements under which such Loan Party
licenses Intellectual Property from third parties (other than shrink-wrap
software licenses), in each case as of the Closing Date. The Loan Parties are
not in breach of, nor have the Loan Parties failed to perform any obligations
under, any of the foregoing contracts, licenses or agreements and, to the Loan
Parties’ knowledge, no third party to any such contract, license or agreement is
in breach thereof or has failed to perform any obligations thereunder, in each
case, except where such breach or failure to perform would not reasonably be
expected to have a Material Adverse Effect.

 

5.10                        Intellectual Property.  Except as described on
Schedule 5.10 of the Disclosure Letter, the Loan Parties have all material
rights with respect to Intellectual Property necessary or material in the
operation or conduct of the Loan Parties’ business.  Without limiting the
generality of the foregoing, and in the case of Licenses, except (w) for
restrictions that are unenforceable under Division 9 of the UCC, (x) as provided
in clauses (iii) and (iv) of the definition of Permitted Transfers, (y) FFG
Restricted Assets and (z) as provided in Schedule 5.10 of the Disclosure Letter,
the Loan Parties have the right, to the extent required to operate the Loan
Parties’ business, to freely transfer, license or assign the Loan Parties’ owned
Intellectual Property without condition, restriction or payment of any kind
(other than license payments in the ordinary course of business) to any third
party, and to the extent applicable, the Loan Parties own or have the right to
use, pursuant to valid licenses, all material software development tools,
library functions, compilers and all other third-party software and other items
that are used in the design, development, promotion, sale, license, manufacture,
import, export, use or distribution of Borrower Products.  For the avoidance of
doubt, shrink-wrap licenses, click on license agreements, equipment

 

34

--------------------------------------------------------------------------------



 

leases where any Loan Party is the licensee or lessee, open source code and
other licenses available to the public without customization shall not be
considered a material License.  Subject to Section 7.23(d), all utilized
Intellectual Property of Nabriva Austria is registered in the current legal name
of Nabriva Austria as the owner of such Intellectual Property in the registry in
the United States, Ireland and Austria.

 

5.11                        Borrower Products.  Except as described on Schedule
5.11 of the Disclosure Letter, no material Intellectual Property owned by any
Loan Party or Borrower Product has been or is subject to any actual or, to the
knowledge of any Loan Party, threatened (in writing) litigation, inter-party
proceeding (including any proceeding in the United States Patent and Trademark
Office or any corresponding foreign office or agency) or outstanding decree,
order, judgment, settlement agreement or stipulation that restricts in any
material respect the Loan Parties’ use, transfer or licensing thereof or that
may affect the validity, use or enforceability thereof.  To the Loan Parties’
knowledge there is no decree, order, judgment, agreement, stipulation, arbitral
award or other provision entered into in connection with any litigation or
proceeding that obligates any Loan Party to grant licenses or ownership interest
in any future material Intellectual Property related to the operation or conduct
of the business of the Loan Parties or Borrower Products.  The Loan Parties have
not received any written notice or claim, or, to the knowledge of the Loan
Parties, oral notice or claim, challenging the Loan Parties’ ownership in or
right to use any material Intellectual Property (or written notice of any claim
challenging or questioning the ownership in any licensed Intellectual Property
of the owner thereof) or suggesting that any third party (other than the
licensor to or co-owner with any Loan Party) has any claim of legal or
beneficial ownership with respect thereto.  To the Loan Parties’ knowledge,
neither the Loan Parties’ use of its material Intellectual Property nor the
production and sale of Borrower Products infringes in any material respect the
Intellectual Property or other rights of others.

 

5.12                        Financial Accounts.  Exhibit E of the Disclosure
Letter, as may be updated by the Loan Parties in a written notice or Compliance
Certificate provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which any
Loan Party or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which the Loan Parties and their Subsidiaries maintain accounts holding
Investment Property, and such exhibit correctly identifies in all
non-ministerial respects, the name, address and telephone number of each bank or
other institution, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

 

5.13                        Employee Loans.  Except as permitted in clause
(viii) of Permitted Investments, no Loan Party has outstanding loans to any
employee, officer or director of any Loan Party nor has any Loan Party
guaranteed the payment of any loan made to an employee, officer or director of
any Loan Party by a third party.

 

5.14                        Capitalization and Subsidiaries.  Parent’s
capitalization as of the Closing Date is set forth on Schedule 5.14 of the
Disclosure Letter.  The Loan Parties do not own any stock, partnership interest
or other securities of any Person, except for Permitted Investments.  Attached
as Schedule 5.14 of the Disclosure Letter, as may be updated by

 

35

--------------------------------------------------------------------------------



 

Parent in a written notice provided after the Closing Date, is a true, correct
and complete list of each direct and indirect Subsidiary of Parent.

 

5.15                        No conflict with other obligations of Austrian
Guarantor: Each Austrian Guarantor (a) has performed its own independent
investigation into the financial and commercial standing, creditworthiness, and
legal status of the other Guarantors and has not relied on any information from
the Agent or the Lender(s) in this respect and (b) any and all transactions
entered into by that Austrian Guarantor in connection with the Loan Documents
have been thoroughly considered by the managing directors (Geschäftsführer or
Vorstände) of that Austrian Guarantor as regards the potential corporate
benefits of such transactions for such Austrian Guarantor and on such basis have
been determined to be in the best interest of such Austrian Guarantor.

 

5.16                        FFG Agreements.

 

(a)                                 No FFG Agreement is secured by any property
(including Intellectual Property) of any Loan Party.

 

(b)                                 FFG does not have any right, title, or
security interest in any property (including Intellectual Property) of any Loan
Party.

 

(c)                                  The execution, delivery and performance of
this Agreement and any other Loan Document (including the Austrian Security
Documents) (i) does not violate or conflict with any terms contained in any FFG
Agreement and (ii) does not entitle FFG to accelerate any loans or other amounts
due under any FFG Agreement.

 

(d)                                 No Intellectual Property relating to
CONTEPO, lefamulin or any other Borrower Products reflected in any Forecast is
included in the portfolio of Next Generation Pleuromutilins financed under any
FFG Agreement.

 

(e)                                  None of Nabriva Austria’s or FFG’s rights
or claims arising out of or in connection with the FFG Agreements relate to
CONTEPO, lefamulin or any other Borrower Products reflected in any Forecast.

 

(f)                                   The aggregate amount of all of Nabriva
Austria’s rights and claims arising out of or in connection with the FFG
Agreements does not exceed €[**].

 

SECTION 6.  INSURANCE; INDEMNIFICATION

 

6.1                               Coverage.  The Loan Parties shall cause to be
carried and maintained commercial general liability insurance, on an occurrence
form, against risks customarily insured against in the Loan Parties’ line of
business.  Such risks shall include the risks of bodily injury, including death,
property damage, personal injury, advertising injury, and contractual liability
per the terms of the indemnification agreement found in Section 6.3. The Loan
Parties must maintain a minimum of $[**] of commercial general liability
insurance (primary and excess liability) for each occurrence.  The Loan Parties
have and agree to maintain a minimum of $[**] of directors’ and officers’
insurance for each

 

36

--------------------------------------------------------------------------------



 

occurrence and $[**] in the aggregate.  So long as there are any Secured
Obligations outstanding, the Loan Parties shall also cause to be carried and
maintained insurance upon the Collateral, insuring against all risks of physical
loss or damage howsoever caused, in an amount not less than the full replacement
cost of the Collateral, provided that such insurance may be subject to standard
exceptions and deductibles.

 

6.2                               Certificates. The Loan Parties shall deliver
to Agent certificates of insurance that evidence the Loan Parties’ compliance
with its insurance obligations in Section 6.1 and the obligations contained in
this Section 6.2.  The Loan Parties’ insurance certificates shall state Agent
(shown as “Hercules Capital, Inc.”, as “Agent”) is an additional insured for
commercial general liability, and a lender’s loss payee for all risk property
damage insurance and a loss payee and subrogation is waived against Agent for
property insurance and additional insured for liability insurance for any future
insurance that any Loan Party may acquire from such insurer.  Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable and waiver of subrogation against Agent endorsements
for all risk property damage insurance. All certificates of insurance will
provide for a minimum of thirty (30) days advance written notice to Agent of
cancellation (other than cancellation for non-payment of premiums, for which ten
(10) days’ advance written notice shall be sufficient) or any other change
adverse to Agent’s interests.  Any failure of Agent to scrutinize such insurance
certificates for compliance is not a waiver of any of Agent’s rights, all of
which are reserved.  The Loan Parties shall provide Agent with copies of each
insurance policy, and upon entering or amending any insurance policy required
hereunder, the Loan Parties shall provide Agent with copies of such policies and
shall promptly deliver to Agent updated insurance certificates with respect to
such policies.

 

6.3                               Indemnity.  Each Loan Party agrees to
indemnify and hold Agent, Lender and their officers, directors, employees,
agents, in-house attorneys, representatives and shareholders (each, an
“Indemnified Person”) harmless from and against any and all claims, costs,
expenses, damages and liabilities (including such claims, costs, expenses,
damages and liabilities based on liability in tort, including strict liability
in tort), including reasonable attorneys’ fees and disbursements and other costs
of investigation or defense (including those incurred upon any appeal)
(collectively, “Liabilities”), that may be instituted or asserted against or
incurred by such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement and the other Loan
Documents or the administration of such credit, or in connection with or arising
out of the transactions contemplated hereunder and thereunder, or any actions or
failures to act in connection therewith, or arising out of the disposition or
utilization of the Collateral, excluding in all cases Liabilities to the extent
resulting directly from any Indemnified Person’s gross negligence or willful
misconduct.  This Section 6.3 shall survive the repayment of indebtedness under,
and otherwise shall survive the expiration or other termination of, the
Agreement. In no event shall any Indemnified Person be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  This
Section shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages or liabilities arising from any non-Tax claim.

 

37

--------------------------------------------------------------------------------



 

SECTION 7.  COVENANTS

 

Each Loan Party agrees as follows:

 

7.1                               Financial Reports.  The Loan Parties shall
furnish to Agent the financial statements and reports listed hereinafter:

 

(a)                                 as soon as practicable (and in any event
within 30 days) after the end of each month, (i) before the Loan Parties start
generating revenue, monthly cash balances, (ii) once the Loan Parties start
generating revenue, monthly cash balances and monthly revenue, and (iii) in the
event the Parent prepares monthly financial statements (provided that upon the
occurrence and continuation of an Event of Default, Parent shall prepare monthly
financial statements), unaudited interim and year-to-date financial statements
as of the end of such month (prepared on a consolidated basis), including
balance sheet and related statements of income, retained earnings and cash flows
accompanied by details (which may be provided in the accompanying Compliance
Certificate) of any material contingencies (including the commencement of any
material litigation by or against any Loan Party) or any other occurrence that
could reasonably be expected to have a Material Adverse Effect, all certified by
Parent’s Chief Executive Officer or Chief Financial Officer to the effect that
they have been prepared in accordance with GAAP, except (x) for the absence of
footnotes, (y) that they are subject to normal year-end adjustments, and
(z) they do not contain certain non-cash items that are customarily included in
quarterly and annual financial statements;

 

(b)                                 as soon as practicable after the end of each
calendar quarter (and in any event within 45 days after the end of each calendar
quarter ending March 31, June 30 and September 30 and 60 days after the end of
each calendar quarter ending December 31), unaudited interim and year-to-date
financial statements as of the end of such calendar quarter (prepared on a
consolidated basis), including balance sheet, and related statements of income,
retained earnings and cash flows accompanied by details (which may be provided
in the accompanying Compliance Certificate) of any material contingencies
(including the commencement of any material litigation by or against any Loan
Party) or any other occurrence that could reasonably be expected to have a
Material Adverse Effect, certified by Parent’s Chief Executive Officer or Chief
Financial Officer to the effect that they have been prepared in accordance with
GAAP, except (i) for the absence of footnotes, (ii) that they are subject to
normal year-end adjustments and (iii) that they do not contain certain
equity-related non-cash items that are customarily included in annual financial
statements (e.g., warrant liabilities and stock-based compensation);

 

(c)                                  as soon as practicable (and in any event
within ninety (90) days) after the end of each fiscal year, unqualified audited
financial statements as of the end of such year (prepared on a consolidated
basis), including balance sheet and related statements of income, retained
earnings and cash flows, and setting forth in comparative form the corresponding
figures for the preceding fiscal year, certified by a firm of independent
certified public accountants selected by Parent and reasonably acceptable to
Agent, accompanied by any management report from such accountants, provided that

 

38

--------------------------------------------------------------------------------



 

Borrower’s unqualified opinion on financial statements may contain a limitation
as to going concern;

 

(d)                                 as soon as practicable (and in any event
within 30 days) after the end of each fiscal month, a Compliance Certificate in
the form of Exhibit F;

 

(e)                                  as soon as practicable (and in any event
within 30 days) after the end of each month, a report showing agings of accounts
receivable and accounts payable;

 

(f)                                   promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports that the Loan Parties have made available generally to
holders of its preferred stock and copies of any regular, periodic and special
reports or registration statements that Parent files with the SEC or any
Governmental Authority that may be substituted therefor, or any national
securities exchange;

 

(g)                                  financial and business projections promptly
following their approval by Parent’s board of directors, and in any event no
later than 75 days after the end of each fiscal year, as well as budgets,
operating plans and other financial information reasonably requested by Agent;

 

(h)                                 promptly following each meeting of the
Board, copies of all presentation materials and minutes that each Loan Party
provides to its directors in connection with meetings of the board of directors
within 30 days after each such meeting, provided that in all cases such Loan
Party may exclude any information or materials related to executive
compensation, confidential information, any attorney-client privileged
information and any information that would raise a conflict of interest with
Agent or Lenders; and

 

(i)                                     prompt notice if any Loan Party or any
of its Subsidiaries have knowledge that any Loan Party, or any Subsidiary, is
listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to,
or (c) is indicted on charges involving money laundering.

 

No Loan Party shall make any change in its (a) accounting policies or reporting
practices, except as required or permitted by GAAP or (b) fiscal years or fiscal
quarters.  The fiscal year of each Loan Party shall end on December 31.

 

The executed Compliance Certificate and all financial statements required to be
delivered pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@htgc.com with a copy to legal@htgc.com, [**]; provided, that
if e-mail is not available or sending such Financial Statements via e-mail is
not possible, they shall be faxed to Agent at: (650) 473-9194, attention Chief
Credit Officer.

 

Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or, (f) (to the extent any such documents are included in
materials otherwise filed with the SEC or posted on the Borrower’s website)
shall be deemed to have been delivered on the date on which such information is
so filed or posted.

 

39

--------------------------------------------------------------------------------

 

7.2                               Management Rights.  The Loan Parties shall
permit any representative that Agent or Lender authorizes, including its
attorneys and accountants, to inspect the Collateral and examine and make copies
and abstracts of the books of account and records of any Loan Party at
reasonable times and upon reasonable notice during normal business hours (but in
any event no more than once in any 12 month period unless an Event of Default
has occurred and is continuing).  In addition, any such representative shall
have the right to meet with management and officers of any Loan Party to discuss
such books of account and records.  In addition, Agent or Lender shall be
entitled at reasonable times and intervals to consult with and advise the
management and officers of any Loan Party concerning significant business issues
affecting such Loan Party.  Such consultations shall not unreasonably interfere
with the Loan Parties’ business operations.  The parties intend that the rights
granted Agent and Lender shall constitute “management rights” within the meaning
of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice, recommendations
or participation by Agent or Lender with respect to any business issues shall
not be deemed to give Agent or Lender, nor be deemed an exercise by Agent or
Lender of, control over the Loan Parties management or policies.  For the
avoidance of doubt, all information, materials and inspections under this
provision, and all representatives of the Agent or the Lenders, shall be subject
to the confidentiality obligations set forth in Section 11.12.

 

7.3                               Further Assurances.  Each Loan Party shall
from time to time execute, deliver and file, alone or with Agent, any financing
statements, security agreements, collateral assignments, notices, control
agreements, or other documents reasonably requested by Agent to perfect or give
to Agent a first priority Lien on the Collateral (subject to Permitted Liens). 
Each Loan Party shall from time to time procure any instruments or documents as
may be reasonably requested by Agent, and take all further action that may be
necessary, or that Agent may reasonably request, to perfect and protect the
Liens granted hereby and thereby.  In addition, and for such purposes only, each
Loan Party (other than any Austrian Guarantor) hereby authorizes Agent to
execute and deliver on behalf of such Loan Party and to file such financing
statements (including an indication that the financing statement covers “all
assets or all personal property” of such Loan Party in accordance with
Section 9-504 of the UCC), collateral assignments, notices, control agreements,
security agreements and other documents without the signature of such Loan Party
either in Agent’s name or in the name of Agent as agent and attorney-in-fact for
such Loan Party.  Each Loan Party shall in its reasonable business judgment
protect and defend such Loan Party’s title to the Collateral and Agent’s Lien
thereon against all Persons claiming any interest adverse to any Loan Party or
Agent other than Permitted Liens.

 

7.4                               Indebtedness.  No Loan Party shall create,
incur, assume, guarantee or be or remain liable with respect to any
Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness, or prepay any Indebtedness or take any actions which impose on
such Loan Party an obligation to prepay any Indebtedness, except for (a) the
exchange or conversion of Indebtedness into equity securities and the payment of
cash in lieu of fractional shares in connection with such exchange or
conversion, (b) purchase money Indebtedness, (c) prepayment by any Subsidiary of
(i) inter-company Indebtedness owed by such Subsidiary to any Loan Party, or
(ii) if such Subsidiary is not a Loan Party, intercompany Indebtedness owed by
such Subsidiary to either a Loan Party or another Subsidiary that is not a Loan
Party, (d) obligations providing for the payment in full of the

 

40

--------------------------------------------------------------------------------



 

Secured Obligations (other than any inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement), or (e) as otherwise permitted hereunder or approved in writing by
Agent.

 

7.5                               Collateral.  Each Loan Party shall at all
times keep the Collateral and all its other property and assets free and clear
from any Liens whatsoever (except for Permitted Liens), and shall give Agent
prompt written notice when such Loan Party knows of any legal process adversely
affecting such, or any Liens thereon, provided however, that the Collateral and
such other property and assets may be subject to Permitted Liens.  No Loan Party
shall agree with any Person other than Agent or Lender not to encumber its
property other than (i) in connection with Permitted Liens solely to the extent
such restriction applies to assets permitted to be excluded from the Collateral
pursuant to Section 3.2, (ii) customary restrictions on the assignment of
leases, licenses and other agreements, and (iii) in connection with Permitted
Transfers (provided that this clause (iii) shall not be construed to permit a
Loan Party to agree with any Person (other than Agent or Lender) to grant a
security interest on a Loan Party’s property in connection with a Permitted
Transfer).  No Loan Party shall enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its
Intellectual Property, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party, in each case, other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or capital lease obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) in connection with Permitted
Liens, Permitted Indebtedness and Permitted Transfers, and (d) customary
restrictions on the assignment of leases, licenses and other agreements.  Each
Loan Party shall cause its Subsidiaries to protect and defend such Subsidiary’s
title to its assets from and against all Persons claiming any interest adverse
to such Subsidiary, and each Loan Party shall cause its Subsidiaries at all
times to keep such Subsidiary’s property and assets free and clear from any
Liens whatsoever (except for Permitted Liens), and shall give Agent prompt
written notice of any legal process adversely affecting such Subsidiary’s
assets.

 

7.6                               Investments.  No Loan Party shall directly or
indirectly acquire or own, or make any Investment in or to any Person, or permit
any of its Subsidiaries so to do, other than Permitted Investments.

 

7.7                               Distributions.  No Loan Party shall, nor shall
any Subsidiary of a Loan Party, (a) repurchase or redeem any class of stock or
other Equity Interest of such Loan Party or such Subsidiary other than pursuant
to employee, director or consultant repurchase plans or other similar
agreements, in an aggregate amount not to exceed $[**] per fiscal year,
(b) declare or pay any cash dividend or make a cash distribution on any class of
stock or other Equity Interest of such Loan Party or such Subsidiary, except
that a Subsidiary or any Loan Party may pay dividends or make distributions to
any Loan Party.

 

7.8                               Transfers.  Except for Permitted Transfers, no
Loan Party shall and shall not allow any Subsidiary of a Loan Party to,
voluntarily or involuntarily transfer, sell, lease,

 

41

--------------------------------------------------------------------------------



 

license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets.

 

7.9                               Mergers or Acquisitions.  No Loan Party shall
(A) merge, amalgamate or consolidate, or permit any of its Subsidiaries to
merge, amalgamate or consolidate, with or into any other business organization
(other than mergers, amalgamations or consolidations of (a) a Subsidiary which
is not a Loan Party into another Subsidiary or into a Loan Party, or (b) a Loan
Party into another Loan Party) or (B) acquire, or permit any of its Subsidiaries
to acquire, including without limitation through any in-licensing or other
similar arrangement where such Loan Party or its Subsidiaries obtains sole or
exclusive rights to manage or control, all or substantially all of the capital
stock or any material (both in terms of the value to such other Person or to the
Loan Party or its Subsidiaries) property (including without limitation, any
Intellectual Property) of another Person, other than Permitted Investments.  A
Loan Party may dissolve any Subsidiary so long as such assets are promptly
distributed or transferred to the Subsidiary’s shareholder.

 

7.10                        Taxes.  Each Loan Party and its Subsidiaries shall
file all income and other material tax returns that it is required to file and
pay when due all income and other material Taxes now or hereafter imposed or
assessed against any Loan Party or the Collateral or upon any Loan Party’s
ownership, possession, use, operation or disposition thereof or upon any Loan
Party’s rents, receipts or earnings arising therefrom.  Each Loan Party shall
file on or before the due date therefor all personal property tax returns (or
extensions) in respect of the Collateral.  Notwithstanding the foregoing, each
Loan Party may contest, in good faith and by appropriate proceedings, taxes for
which such Loan Party maintains adequate reserves therefor in accordance with
GAAP.

 

7.11                        Corporate Changes.  No Loan Party nor any Subsidiary
shall change its corporate name, legal form or jurisdiction of formation without
twenty (20) days’ prior written notice to Agent.  No Change in Control shall
occur.  No Loan Party nor any Subsidiary shall relocate its chief executive
office or its principal place of business unless: (i) it has provided prior
written notice to Agent; and (ii) such relocations shall be within the
continental United States, Ireland or Austria.  No Loan Party nor any Subsidiary
shall relocate any item of Collateral (other than (i) relocations of Borrower
Products (including compounds and materials used to manufacture
biopharmaceuticals or which are used for nonclinical or clinical studies,
testing or trials) to Loan Parties, contract manufacturing organizations,
distribution service firms, contract research organizations, clinical sites,
clinical investigators and other institutions necessary for the conduct of
clinical studies, in each case, in the ordinary course of business,
(ii) Permitted Transfers (iii) Inventory in the ordinary course of business,
(iv) relocations of Equipment having an aggregate value of up to $[**] in any
fiscal year, and (v) relocations of Collateral from a location described on
Exhibit C of the Disclosure Letter to another location described in Exhibit C of
the Disclosure Letter, and (vi) relocations of works-in-progress, raw materials
or otherwise in the supply chain for commercial manufacturing) unless (a) it has
provided prompt written notice to Agent, (b) such relocation is within the
continental United States of America, Ireland, Austria, the United
Kingdom, Italy or Spain and, (c) if such relocation is to a third party bailee
and the Collateral has a book value in excess of $[**], it has use commercially

 

42

--------------------------------------------------------------------------------



 

reasonable efforts to deliver a bailee agreement in form and substance
reasonably acceptable to Agent.

 

7.12                        Deposit Accounts.

 

(a)                                 Other than Excluded Accounts, no Loan Party
nor any Subsidiary shall maintain any Deposit Accounts, or accounts holding
Investment Property, except with respect to which Agent has (i) an Account
Control Agreement or (ii) such other agreement or arrangement as a result of
which the Agent shall have a perfected security interest therein or as may be
otherwise acceptable to Agent for Deposit Accounts and accounts holding
Investment Property outside of the United States of America (a “Foreign Account
Pledge Agreement”).

 

(b)                                 The Loan Parties shall be required to hold
an amount of Unrestricted Cash in Deposit Accounts in the United States and
Ireland with respect to which Agent has an Account Control Agreement or a
Foreign Account Pledge Agreement equal to the lesser of (i) 120% of the
outstanding Secured Obligations, and (ii) 75% of all Unrestricted Cash
(excluding amounts held in Excluded Accounts) of Parent and its Subsidiaries.

 

7.13                        Parent shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within the later of 15 days of formation and
delivery of the next Compliance Certificate, shall cause any such Subsidiary to
execute and deliver to Agent a Joinder Agreement.

 

7.14                        FFG Agreements.  No Loan Party shall amend any FFG
Agreement as in effect on the Closing Date in any manner adverse to Agent or the
Lenders.

 

7.15                        Notification of Event of Default.  Parent shall
notify Agent immediately of the occurrence of any Event of Default.

 

7.16                        [Reserved].

 

7.17                        Use of Proceeds.  Each Loan Party agrees that the
proceeds of the Loans shall be used solely to pay related fees and expenses in
connection with this Agreement and for working capital and general corporate
purposes.  The proceeds of the Loans will not be used in violation of
Anti-Corruption Laws or applicable Sanctions.

 

7.18                        Transactions with Affiliates.  No Loan Party shall
nor shall any Loan Party permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction of any kind with any
Affiliate of such Loan Party or its Subsidiaries (other than transactions among
Loan Parties) on terms that are less favorable to such Loan Party or its
Subsidiaries, as the case may be, than those that might be obtained in an arm’s
length transaction from a Person who is not an Affiliate of such Loan Party or
its Subsidiaries.

 

7.19                        Intellectual Property.  Each Loan Party shall
(i) defend and maintain the validity and enforceability of its material
Intellectual Property; (ii) promptly advise Agent in writing of material
infringements of its Intellectual Property of which such Loan Party is aware;
and (iii) not allow any Intellectual Property material to such Loan Party’s
business

 

43

--------------------------------------------------------------------------------



 

to be abandoned, forfeited or dedicated to the public without Agent’s written
consent.  If a Loan Party (i) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any Patent or the registration of any Trademark, then such Loan Party shall
together with the next Compliance Certificate due at least 15 days thereafter,
provide written notice thereof to Agent and, at the reasonable request of the
Agent, shall within a reasonable time period, execute such intellectual property
security agreements and other documents and take such other actions as Agent may
reasonably request to perfect and maintain a first priority perfected security
interest in favor of Agent in such property.  If a Loan Party decides to
register any Copyrights or mask works in the United States Copyright Office,
such Loan Party shall: (x) provide Agent with at least fifteen (15) days prior
written notice of such Loan Party’s intent to register such Copyrights or mask
works together with a copy of the application it intends to file with the United
States Copyright Office (excluding exhibits thereto and any confidential
information); (y) promptly execute an intellectual property security agreement
and such other documents and take such other actions as Agent may reasonably
request to perfect and maintain a first priority perfected security interest in
favor of Agent in the Copyrights or mask works intended to be registered with
the United States Copyright Office; and (z) record such intellectual property
security agreement with the United States Copyright Office contemporaneously
with filing the Copyright or mask work application(s) with the United States
Copyright Office.  Each Loan Party shall promptly provide to Agent copies of all
applications (excluding confidential information) that it files for Patents or
for the registration of Trademarks, Copyrights or mask works, together with
evidence of the recording of the intellectual property security agreement
required for Agent to perfect and maintain a first priority perfected security
interest in such property.  Subject to Section 7.23(d), each Loan Party shall
ensure that, with respect to any utilized Intellectual Property, Nabriva Austria
has executed, delivered and filed the appropriate corrective filings with the
appropriate registry in the United States, Ireland and Austria, to update its
name to its current legal name as the registered owner of such Intellectual
Property in such offices.

 

7.20                        OFAC/Sanctions/Anti-Corruption.

 

(a)                                 Each Loan Party shall maintain, and shall
cause its Subsidiaries to maintain, compliance in all material respect with all
applicable laws, rules or regulations (including any law, rule or regulation
with respect to the making or brokering of loans or financial accommodations),
and shall, or cause its Subsidiaries to, obtain and maintain all required
governmental authorizations, approvals, licenses, franchises, permits or
registrations reasonably necessary in connection with the conduct of the Loan
Parties’ business.

 

(b)                                 No Loan Party nor any of its Subsidiaries
shall, nor shall any Loan Party or any of its Subsidiaries permit any Affiliate
under Parent’s direct or indirect control to, directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists.  No Loan Party nor any of its Subsidiaries shall, nor
shall any Loan Party or any of its Subsidiaries permit any Affiliate under
Parent’s direct or indirect control to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without

 

44

--------------------------------------------------------------------------------



 

limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.

 

(c)                                  Each Loan Party shall maintain in effect
policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each Loan Party’s, its
Subsidiaries and their respective officers and employees and to the knowledge of
such Loan Party’s, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.

 

(d)                                 No Loan Party, any of its Subsidiaries or
any of their respective directors, officers or employees, or to the knowledge of
such Loan Party, any agent for such Loan Party or its Subsidiaries that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Loan, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.

 

7.21                        Financial Covenants.

 

(a)                                 Minimum Cash. At all times, the Loan Parties
shall be required to maintain Unrestricted Cash plus the amount of the Loan
Parties’ accounts payable under GAAP not paid after the 90th day following the
invoice date for such accounts payable in Deposit Accounts held in the United
States and Ireland in an amount greater than or equal to [**] Dollars ($[**]).

 

(b)                                 Performance Covenant.  At all times
following the Performance Covenant Trigger Date, Parent shall either (i) as
determined as of the last day of each month achieve trailing six month Net
Product Revenue of an amount greater than or equal to [**]% of forecasted
trailing six month Net Product Revenue as set forth in the Forecast, or
(ii) maintain Liquidity (on a consolidated basis) in an amount greater than or
equal to the principal balance of then-outstanding Advances plus the amount of
the Loan Parties’ accounts payable under GAAP not paid after the 90th day
following the invoice date for such accounts payable; provided that for purposes
of this covenant “Liquidity” must include a minimum of $[**] in Unrestricted
Cash (i.e. not Eligible Accounts).

 

Borrower shall provide Agent evidence of compliance with the financial covenants
under this Section 7.21 in each Compliance Certificate and upon request in form
and substance reasonably acceptable to Agent and supporting documentation
reasonably requested by Agent.

 

7.22                        Zuperbug Merger Agreement.  So long as there are any
Secured Obligations outstanding (other than inchoate indemnity obligations and
any other obligations which, by

 

45

--------------------------------------------------------------------------------



 

their terms, are to survive the termination of this Agreement), no Loan Party
shall permit or cause to be paid in Cash all or any part of any Milestone
Payment (as defined in Section 3.10 of the Zuperbug Merger Agreement) (other
than certain obligations that are required under the Zuperbug Merger Agreement
to be paid in cash, such as obligations to option holders and unaccredited
investors) without Agent’s prior written consent.

 

7.23                        Post-Closing Obligations.  Notwithstanding any
provision herein or in any other Loan Document to the contrary, to the extent
not actually delivered on or prior to the Closing Date, Borrower shall:

 

(a)                                 within 30 days of the Closing Date, deliver
to Agent all insurance endorsements required hereunder which shall be in form
and substance reasonably satisfactory to Agent in its reasonable discretion;

 

(b)                                 file a Form C1 pursuant to s. 409 of the
Companies Act in the Companies Registration Office in Ireland for both Nabriva
Ireland and Parent;

 

(c)                                  notify the Revenue Commissioners pursuant
to s. 1001 of the Taxes Consolidation Act, 1997 of the potential creation of a
fixed charge over book debts pursuant to the Irish Security Documents;

 

(d)                                 on or before March 31, 2019, evidence that
Nabriva Austria has executed, delivered and filed the appropriate corrective
filings with the appropriate registry in the United States, Ireland and Austria,
to update its name to its current legal name as the registered owner of
Intellectual Property in such offices with respect to all utilized Intellectual
Property; and

 

(e)                                  within 60 days of the Closing Date, deliver
to Agent (or such later date as Agent may agree to in its sole discretion),
fully-executed copies of landlord waivers or bailee waivers, as applicable, in
form and substance reasonably satisfactory to Agent, for Borrower’s locations
at:

 

(i)                                     1000 Continental Drive, Suite 600, King
of Prussia, PA 19406;

 

(ii)                                  [**]; and

 

(iii)                               [**].

 

7.24                        Shareholder(s) of Austrian Guarantor.  Any Loan
Party being a shareholder of an Austrian Guarantor (and procure that any of its
Subsidiaries being a shareholder of an Austrian Guarantor) shall (A) not resolve
to increase (i) the stated share capital (Stammkapital or Grundkapital) of an
Austrian Guarantor by way of capital increase from free reserves (including a
profit carry-forward) (Kapitalerhöhung aus Gesellschaftsmitteln) or (ii) any
restricted reserves (gebundene Rücklagen) (unless required by Austrian law) of
an Austrian Guarantor (B) shall exercise their shareholder rights in such way
that the respective Austrian Guarantor covers any possible balance sheet loss
(Bilanzverlust) by dissolving restricted reserves (gebundene Rücklagen) rather
than free reserves (ungebundene Rücklagen) to the extent possible pursuant to
Austrian law, and (C) exercise

 

46

--------------------------------------------------------------------------------



 

their membership rights, including the voting rights, in such a way that any and
all amounts which can be converted into amounts freely available for
distribution under the GmbHG or AktG (as the case may be) and the UCC (i.e., the
Austrian Commercial Code) (such as, for instance, unrestricted reserves (freie
Rücklagen)) at the time or times payment under or pursuant to Section 12
(Guaranty) is requested from that Austrian Guarantor are promptly so converted
by passing the necessary corporate resolutions and taking all other steps
required by law for distribution at the relevant point in time in accordance
with Austrian law. Each Austrian Guarantor shall abide by the requirement set
out in Clause 7.24(B) when preparing its financial statements.

 

SECTION 8.  RIGHT TO INVEST

 

8.1                               Lender or its assignee or nominee shall have
the right, in its discretion, to participate in any Subsequent Financing in an
aggregate amount, for all such Subsequent Financings in which Lender and/or its
assignee(s) or nominee(s) participate, of up to $2,000,000 on the same terms,
conditions and pricing afforded to others participating in any such Subsequent
Financing.  For any purchase by Lender, or an entity affiliated with Lender, the
purchasing entity shall be an “accredited investor” as defined in Regulation D
promulgated under the Securities Act, and such purchasing entity shall execute
the definitive share purchase agreement, LLC Agreement, investor rights
agreement and other agreements executed by such other purchasers in connection
with such Subsequent Financing.  The Parent shall give Lender not less than one
(1) Business Day written notice prior to the closing of any Subsequent
Financing, which notice shall state the principal terms (including without
limitation, the principal investors) of such Subsequent Financing.  This
Section 8, and all rights and obligations hereunder, shall terminate upon the
repayment in full of all the Secured Obligations (other than any inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement).

 

SECTION 9.  EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

9.1                               Payments.  Any Loan Party fails to (i) pay any
principal, interest, fees or other scheduled amount due under this Agreement or
any of the other Loan Documents on the due date; provided, however, that an
Event of Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or any Loan Party’s bank
if such Loan Party had the funds to make the payment when due and makes the
payment within three (3) Business Days following such Loan Party’s knowledge of
such failure to pay, or (ii) fails to pay any non-scheduled amounts within five
(5) days after demand by Lender; or

 

9.2                               Covenants.  Any Loan Party breaches or
defaults in the performance of any covenant or Secured Obligation under this
Agreement, or any of the other Loan Documents, and (a) with respect to a default
under any covenant under this Agreement (other than under Sections 6, 7.4, 7.5,
7.6, 7.7, 7.8, 7.9, 7.14, 7.15, 7.17, 7.18, 7.19, 7.20, 7.21, 7.22 and 7.23) or
any other Loan Document, such breach or default continues for

 

47

--------------------------------------------------------------------------------



 

more than ten (10) Business Days after the earlier of the date on which
(i) Agent or Lender has given notice of such default to such Loan Party and
(ii) such Loan Party has actual knowledge of such default or (b) with respect to
a default under any of Sections 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.14, 7.15,
7.17, 7.18, 7.19, 7.20, 7.21, 7.22 and 7.23 the occurrence of such default; or

 

9.3                               Material Adverse Effect.  A circumstance has
occurred that has had a Material Adverse Effect; provided that solely for
purposes of this Section 9.3, the failure to achieve Performance Milestone 1,
Performance Milestone 2, Performance Milestone 3, Performance Milestone 4,
Performance Milestone 5 or Performance Milestone 6, in each case in and of
itself, shall not constitute a Material Adverse Effect; or

 

9.4                               Representations.  Any representation or
warranty made by any Loan Party in any Loan Document shall have been false or
misleading in any material respect when made or when deemed made; or

 

9.5                               Insolvency.  Any Loan Party (A) (i) shall make
an assignment for the benefit of creditors; or (ii) shall be unable to pay its
debts as they become due, or be unable to pay the Secured Obligations under the
Loan Documents, or shall become insolvent (and in the case of (i) an Austrian
Guarantor or (ii) Nabriva Ireland or Parent, Insolvent); or (iii) shall file a
voluntary petition in bankruptcy; or (iv) shall file any petition, answer, or
document seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation pertinent to such circumstances; or (v) shall
seek or consent to or acquiesce in the appointment of any trustee, Examiner,
receiver, or liquidator of such Loan Party or of all or any substantial part
(i.e., 33-1/3% or more) of the assets or property of such Loan Party; or
(vi) shall cease operations of its business as its business has normally been
conducted for 3 consecutive Business Days, or terminate substantially all of its
employees; or (vii) any Loan Party or its directors or majority shareholders
shall take any action initiating any of the foregoing actions described in
clauses (i) through (vi); or (B) either (i) forty-five (45) days shall have
expired after the commencement of an involuntary action against such Loan Party
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, without such action being dismissed or all orders or proceedings
thereunder affecting the operations or the business of such Loan Party being
stayed; or (ii) a stay of any such order or proceedings shall thereafter be set
aside and the action setting it aside shall not be timely appealed; or (iii) any
Loan Party shall file any answer admitting or not contesting the material
allegations of a petition filed against such Loan Party in any such proceedings;
or (iv) the court in which such proceedings are pending shall enter a decree or
order granting the relief sought in any such proceedings; or (v) forty five (45)
days shall have expired after the appointment, without the consent or
acquiescence of such Loan Party, of any trustee, Examiner, receiver or
liquidator of such Loan Party or of all or any substantial part of the
properties of such Loan Party without such appointment being vacated; or

 

9.6                               Attachments; Judgments.  Any portion of any
Loan Party’s assets is attached or seized, or a levy is filed against any such
assets, or a judgment or judgments is/are

 

48

--------------------------------------------------------------------------------



 

entered for the payment of money (not covered by independent third party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least $[**] and remains
unstayed, unbonded and unsatisfied for more than ten (10) days, or any Loan
Party is enjoined or in any way prevented by court order from conducting any
material part of its business; or

 

9.7                               Other Obligations.  The occurrence of any
default under any agreement or obligation of any Loan Party involving any
Indebtedness in excess of $[**]; or

 

9.8                               FFG Agreements.

 

(a)                                 Any FFG Agreement is secured by any property
(including Intellectual Property) of any Loan Party.

 

(b)                                 FFG has any right, title, or security
interest in any property (including Intellectual Property) of any Loan Party.

 

(c)                                  The execution, delivery and performance of
this Agreement or any other Loan Document (including the Austrian Security
Documents) (i) violates or conflicts with any terms contained in any FFG
Agreement or (ii) entitles FFG to accelerate any loans or other amounts due
under any FFG Agreement.

 

(d)                                 Intellectual Property relating to CONTEPO,
lefamulin or any other Borrower Products reflected in any Forecast is included
in the portfolio of Next Generation Pleuromutilins financed under any FFG
Agreement.

 

(e)                                  Nabriva Austria’s or FFG’s rights or claims
arising out of or in connection with the FFG Agreements relate to CONTEPO,
lefamulin or any other Borrower Products reflected in any Forecast.

 

(f)                                   The aggregate amount of all of Nabriva
Austria’s rights and claims arising out of or in connection with the FFG
Agreements exceeded €[**].

 

SECTION 10.  REMEDIES

 

10.1                        General.  Upon and during the continuance of any one
or more Events of Default, (i) Agent may, and at the direction of the Required
Lenders shall, accelerate and demand payment of all or any part of the Secured
Obligations together with a Prepayment Charge and declare them to be immediately
due and payable (provided, that upon the occurrence of an Event of Default of
the type described in Section 9.5, all of the Secured Obligations shall
automatically be accelerated and made due and payable, in each case without any
further notice or act), (ii) Agent may, at its option, sign and file in any Loan
Party’s name any and all collateral assignments, notices, control agreements,
security agreements and other documents it deems necessary or appropriate to
perfect or protect the repayment of the Secured Obligations, and in furtherance
thereof, each Loan Party hereby grants Agent an irrevocable power of attorney
coupled with an interest, and (iii) Agent may notify any of the Loan Parties’
account debtors to make payment directly to Agent, compromise the amount of any
such account on the Loan Parties’ behalf and endorse

 

49

--------------------------------------------------------------------------------



 

Agent’s name without recourse on any such payment for deposit directly to
Agent’s account.  Agent may, and at the direction of the Required Lenders shall,
exercise all rights and remedies with respect to the Collateral under the Loan
Documents or otherwise available to it under the UCC and other applicable law,
including the right to release, hold, sell, lease, liquidate, collect, realize
upon, or otherwise dispose of all or any part of the Collateral and the right to
occupy, utilize, process and commingle the Collateral.  All Agent’s rights and
remedies shall be cumulative and not exclusive.

 

10.2                        Collection; Foreclosure.  Upon the occurrence and
during the continuance of any Event of Default (and regarding any Collateral
pledged under the Austrian Security Agreements provided that the Secured
Obligations have become due and payable (“Pfandreife” under Austrian law) and
any conditions set out in the respective Austrian Security Agreement are being
complied with), Agent may, and at the direction of the Required Lenders shall,
at any time or from time to time, apply, collect, liquidate, sell in one or more
sales, lease or otherwise dispose of, any or all of the Collateral, in its then
condition or following any commercially reasonable preparation or processing, in
such order as Agent may elect.  Any such sale may be made either at public or
private sale at its place of business or elsewhere.  Each Loan Party agrees that
any such public or private sale may occur upon ten (10) calendar days’ prior
written notice to such Loan Party.  Agent may require any Loan Party to assemble
the Collateral and make it available to Agent at a place designated by Agent
that is reasonably convenient to Agent and such Loan Party.  The proceeds of any
sale, disposition or other realization upon all or any part of the Collateral
shall be applied by Agent in the following order of priorities:

 

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

 

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the interest in accordance with
Section 2.4), in such order and priority as Agent may choose in its sole
discretion; and

 

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate indemnity obligations and obligations that are
stated to survive the payment of the Secured Obligations), to any creditor
holding a junior Lien on the Collateral, or to the Loan Parties or its
representatives or as a court of competent jurisdiction may direct.

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC and other applicable law and, with respect to
Collateral pledged under the Austrian Security Agreements any conditions
specifically set out in the Austrian Security Agreements.

 

10.3                        No Waiver.  Agent shall be under no obligation to
marshal any of the Collateral for the benefit of the Loan Parties or any other
Person, and each Loan Party expressly waives all rights, if any, to require
Agent to marshal any Collateral.

 

50

--------------------------------------------------------------------------------

 

10.4                        Cumulative Remedies.  The rights, powers and
remedies of Agent hereunder shall be in addition to all rights, powers and
remedies given by statute or rule of law and are cumulative.  The exercise of
any one or more of the rights, powers and remedies provided herein shall not be
construed as a waiver of or election of remedies with respect to any other
rights, powers and remedies of Agent.

 

SECTION 11.  MISCELLANEOUS

 

11.1                        Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under such law, such provision shall be ineffective only to the
extent and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2                        Notice.  Except as otherwise provided herein, any
notice, demand, request, consent, approval, declaration, service of process or
other communication (including the delivery of Financial Statements) that is
required, contemplated, or permitted under the Loan Documents or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit in the United States of America mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:

 

(a)                                 If to Agent:

 

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer, [**]
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
Email: legal@htgc.com; [**]
Telephone: [**]

 

(b)                                 If to Lender:

 

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer, [**]
400 Hamilton Avenue, Suite 310
Palo Alto, CA  94301
Email: legal@htgc.com; [**]
Telephone:  [**]

 

(c)                                  If to Loan Parties:

 

51

--------------------------------------------------------------------------------



 

Nabriva Therapeutics Public Limited Company
Attention: General Counsel
1000 Continental Drive, Suite 600

King of Prussia, PA 19406

Email: [**]
Telephone: [**]

With a copy (which shall not constitute notice) to each of:

 

WilmerHale
60 State Street
Boston, MA 02109
Attn: Jamie N. Class
jamie.class@wilmerhale.com
Tel: (617) 526-6000

 

WilmerHale
7 World Trade Center 
250 Greenwich Street 
New York, NY 10007 
Attn: Brian A. Johnson
Brian.Johnson@wilmerhale.com
Tel: (212) 937-7206

 

or to such other address as each party may designate for itself by like notice.

 

11.3                        Entire Agreement; Amendments.

 

(a)                                 This Agreement, the Notes (if any) and the
other Loan Documents constitute the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and thereof, and
supersede and replace in their entirety any prior proposals, term sheets,
non-disclosure or confidentiality agreements, letters, negotiations or other
documents or agreements, whether written or oral, with respect to the subject
matter hereof or thereof (including Agent’s proposal letter dated October 25,
2018, and prior versions thereof).

 

(b)                                 Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.3(b).  The
Required Lenders and the Loan Parties party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Agent and the Loan
Parties party to the relevant Loan Document may, from time to time, (i) enter
into written amendments, supplements or modifications hereto and to the other
Loan Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Agent, as the case may be, may specify
in such instrument, any of the requirements of this Agreement or the other Loan
Documents or any default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (A) forgive the principal amount or

 

52

--------------------------------------------------------------------------------



 

extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, reduce the stated
rate of any interest or fee payable hereunder or extend the scheduled date of
any payment thereof, without the written consent of each Lender directly
affected thereby (provided that the milestones to establish the maturity date
and amortization payments may be modified with the consent of the Required
Lenders and the Loan Parties); (B) eliminate or reduce the voting rights of any
Lender under this Section 11.3(b) without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders, or,
except as otherwise permitted under this Agreement, consent to the assignment or
transfer by the Loan Parties of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release a Loan Party from its obligations under the Loan
Documents, in each case without the written consent of Lender; or (D) amend,
modify or waive any provision of Section 11.17 without the written consent of
the Agent.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each Lender and shall be binding upon the Loan Parties,
the Lender, the Agent and all future holders of the Loans.

 

11.4                        No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

11.5                        No Waiver.  The powers conferred upon Agent and
Lender by this Agreement are solely to protect its rights hereunder and under
the other Loan Documents and its interest in the Collateral and shall not impose
any duty upon Agent or Lender to exercise any such powers.  No omission or delay
by Agent or Lender at any time to enforce any right or remedy reserved to it, or
to require performance of any of the terms, covenants or provisions hereof by
the Loan Parties at any time designated, shall be a waiver of any such right or
remedy to which Agent or Lender is entitled, nor shall it in any way affect the
right of Agent or Lender to enforce such provisions thereafter.

 

11.6                        Survival.  All agreements, representations and
warranties contained in this Agreement and the other Loan Documents or in any
document delivered pursuant hereto or thereto shall be for the benefit of Agent
and Lender and shall survive the execution and delivery of this Agreement. 
Sections 6.3 and 11.14 shall survive the termination of this Agreement.

 

11.7                        Successors and Assigns.  The provisions of this
Agreement and the other Loan Documents shall inure to the benefit of and be
binding on the Loan Parties and their permitted assigns (if any).  Subject to
the terms of this Agreement, No Loan Party shall assign its obligations under
this Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.  Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to the Loan Parties, and
all of such rights shall inure to the benefit of Agent’s and Lender’s successors
and assigns; provided, however, that Lender shall maintain a register for the
recordation of the names and

 

53

--------------------------------------------------------------------------------



 

addresses of the Lenders and the principal amounts owing to each Lender;
provided further that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of Borrower (as reasonably determined by Agent), it being
acknowledged that in all cases, any transfer to an Affiliate of any Lender or
Agent shall be allowed.

 

11.8                        Governing Law.  This Agreement and the other Loan
Documents (other than the Irish Security Documents and Austrian Security
Documents) have been negotiated and delivered to Agent and Lender in the State
of New York.  This Agreement and the other Loan Documents (other than the Irish
Security Documents and the Austrian Security Documents) shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, excluding conflict of laws principles that would cause the application of
laws of any other jurisdiction.

 

11.9                        CONSENT TO JURISDICTION AND VENUE. ALL JUDICIAL
PROCEEDINGS ARISING IN OR UNDER OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS MAY BE BROUGHT IN ANY STATE COURT LOCATED IN THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY, AND IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURTS FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A NON-APPEALABLE FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ANY OTHER LOAN PARTY OR ITS OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION 11.9. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. SERVICE OF PROCESS ON ANY

 

54

--------------------------------------------------------------------------------



 

PARTY HERETO IN ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
EFFECTIVE IF GIVEN IN ACCORDANCE WITH THE REQUIREMENTS FOR NOTICE SET FORTH IN
SECTION 11.02, AND SHALL BE DEEMED EFFECTIVE AND RECEIVED AS SET FORTH IN
SECTION 11.02. NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

 

11.10                 Mutual Waiver of Jury Trial.

 

(a)                                 Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert Person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes be resolved by a judge applying such applicable laws.  EACH OF THE LOAN
PARTIES, AGENT AND LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY OF ANY CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM
OR ANY OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY THE LOAN PARTIES AGAINST
AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE AGAINST ANY LOAN PARTY.  This waiver extends to all such
Claims, including Claims that involve Persons other than Agent, the Loan Parties
and Lender; Claims that arise out of or are in any way connected to the
relationship among the Loan Parties, Agent and Lender; and any Claims for
damages, breach of contract, tort, specific performance, or any equitable or
legal relief of any kind, arising out of this Agreement or any other Loan
Document.

 

11.11                 Professional Fees.  Each Loan Party promises to pay
Agent’s and Lender’s reasonable and invoiced fees and expenses necessary to
finalize the loan documentation, including but not limited to reasonable and
invoiced attorneys’ fees, UCC searches, filing costs, and other miscellaneous
expenses.  In addition, each Loan Party promises to pay any and all reasonable
attorneys’ and other reasonable professionals’ fees and expenses incurred by
Agent and Lender after the Closing Date in connection with or related to: 
(a) the Loan; (b) the administration, collection, or enforcement of the Loan;
(c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to the Loan Parties or the Collateral, and any appeal
or review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to the Loan Parties, the Collateral, the Loan Documents, including
representing Agent or Lender in any adversary proceeding or contested matter
commenced or continued by or on behalf of any Loan Party’s estate, and any
appeal or review thereof.

 

11.12                 Confidentiality.  Agent and Lender acknowledge that
certain items of Collateral and information provided to Agent and Lender by the
Loan Parties in connection with this Agreement, the Loan Documents, and the
diligence and term sheet negotiation relating to same, are confidential and
proprietary information of the Loan Parties, if and to

 

55

--------------------------------------------------------------------------------



 

the extent such information either (x) is marked as confidential, proprietary or
secret by the Loan Parties at the time of disclosure, or (y) should reasonably
be understood to be confidential, proprietary or secret (the “Confidential
Information”).  Accordingly, Agent and Lender agree that any Confidential
Information it may obtain in the course of acquiring, administering, or
perfecting Agent’s security interest in the Collateral shall not be disclosed to
any other Person or entity in any manner whatsoever, in whole or in part,
without the prior written consent of the Loan Parties, except that Agent and
Lender may disclose any such information:  (a) to its own directors, officers,
employees, accountants, counsel and other professional advisors and to its
controlled affiliates if Agent or Lender in their reasonable discretion
determines that any such party should have access to such information in
connection with such party’s responsibilities in connection with the Loan or
this Agreement and, provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public without any disclosure by
Agent or Lender that would otherwise breach this Section; (c) if required or
appropriate in any report, statement or testimony submitted to any Governmental
Authority having or claiming to have jurisdiction over Agent or Lender; (d) if
required or advisable in response to any summons or subpoena or in connection
with any litigation, to the extent permitted or deemed advisable by Agent’s or
Lender’s counsel; (e) to comply with any legal requirement or law applicable to
Agent or Lender; (f) to the extent reasonably necessary in connection with the
exercise of any right or remedy under any Loan Document, including Agent’s sale,
lease, or other disposition of Collateral during the continuation of an Event of
Default; (g) to any participant or assignee of Agent or Lender or any
prospective participant or assignee; provided, that such participant or assignee
or prospective participant or assignee agrees in writing to be bound by this
Section prior to disclosure; or (h) otherwise with the prior written consent of
the Loan Parties; provided, that any disclosure made in violation of this
Agreement shall not affect the obligations of the Loan Parties or any of its
Affiliates or any guarantor under this Agreement or the other Loan Documents.
Agent’s and Lender’s obligations under this Section 11.12 shall supersede all of
their respective obligations under the Non-Disclosure Agreement.

 

11.13                 Assignment of Rights.  Each Loan Party acknowledges and
understands that Agent or Lender may, subject to Section 11.7, sell and assign
all or part of its interest hereunder and under the Loan Documents to any Person
or entity (an “Assignee”).  After such assignment the term “Agent” or “Lender”
as used in the Loan Documents shall mean and include such Assignee, and such
Assignee shall be vested with all rights, powers and remedies of Agent and
Lender hereunder with respect to the interest so assigned; but with respect to
any such interest not so transferred, Agent and Lender shall retain all rights,
powers and remedies hereby given.  No such assignment by Agent or Lender shall
relieve any Loan Party of any of its obligations hereunder.  Lender agrees that
in the event of any transfer by it of the Note(s) (if any), it will endorse
thereon a notation as to the portion of the principal of the Note(s), which
shall have been paid at the time of such transfer and as to the date to which
interest shall have been last paid thereon.

 

56

--------------------------------------------------------------------------------



 

11.14                 Revival of Secured Obligations.  This Agreement and the
Loan Documents shall remain in full force and effect and continue to be
effective if any petition is filed by or against any Loan Party for liquidation
or reorganization, if any Loan Party becomes insolvent or Insolvent or makes an
assignment for the benefit of creditors, if a receiver or trustee is appointed
for all or any significant part of any Loan Party’s assets, or if any payment or
transfer of Collateral is recovered from Agent or Lender.  The Loan Documents
and the Secured Obligations and Collateral security shall continue to be
effective, or shall be revived or reinstated, as the case may be, if at any time
payment and performance of the Secured Obligations or any transfer of Collateral
to Agent, or any part thereof is rescinded, avoided or avoidable, reduced in
amount, or must otherwise be restored or returned by, or is recovered from,
Agent, Lender or by any obligee of the Secured Obligations, whether as a
“voidable preference,” “fraudulent conveyance,” or otherwise, all as though such
payment, performance, or transfer of Collateral had not been made.  In the event
that any payment, or any part thereof, is rescinded, reduced, avoided,
avoidable, restored, returned, or recovered, the Loan Documents and the Secured
Obligations shall be deemed, without any further action or documentation, to
have been revived and reinstated except to the extent of the full, final, and
indefeasible payment to Agent or Lender in Cash.

 

11.15                 Counterparts.  This Agreement and any amendments, waivers,
consents or supplements hereto may be executed in any number of counterparts,
and by different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

 

11.16                 No Third Party Beneficiaries.  No provisions of the Loan
Documents are intended, nor will be interpreted, to provide or create any
third-party beneficiary rights or any other rights of any kind in any Person
other than Agent, Lender and the Loan Parties unless specifically provided
otherwise herein, and, except as otherwise so provided, all provisions of the
Loan Documents will be personal and solely among Agent, the Lender and the Loan
Parties.

 

11.17                 Agency.

 

(a)                                 Lender hereby irrevocably appoints Hercules
Capital, Inc. to act on its behalf as the Agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

(b)                                 Lender agrees to indemnify the Agent in its
capacity as such (to the extent not reimbursed by the Loan Parties and without
limiting the obligation of the Loan Parties to do so), according to its
respective Term Commitment percentages (based upon the total outstanding Term
Commitments) in effect on the date on which indemnification is sought under this
Section 11.17, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the

 

57

--------------------------------------------------------------------------------



 

transactions contemplated hereby or thereby or any action taken or omitted by
the Agent under or in connection with any of the foregoing; The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

 

(c)                                  Agent in Its Individual Capacity.  The
Person serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent and the term “Lender” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each such Person
serving as Agent hereunder in its individual capacity.

 

(d)                                 Each Guarantor and the Borrower irrevocably
and unconditionally undertakes to pay to the Agent, as creditor in its own right
and not as representative of any other Lender, amounts equal to, and in the
currency of, any amounts owing from time to time by that Guarantor or Borrower
to any Lender under any Loan Document, as and when those amounts are due.

 

(e)                                  Each Guarantor, the Borrower and the Agent
acknowledge that the obligations of each Guarantor and the Borrower to the Agent
pursuant to Section 11.17(d) are several and are separate and independent from,
and shall not in any way limit or affect, the corresponding obligations of that
Guarantor and the Borrower to any Lender under any Loan Document (its
“Corresponding Debt”) nor shall the amounts for which each Guarantor or the
Borrower is liable under obligations of each Guarantor and the Borrower to the
Agent pursuant to Section 11.17(d)  above (for the purposes of this
Section 11.17, its “Parallel Debt”) be limited or affected in any way by its
Corresponding Debt, provided that notwithstanding any other provision of this
Agreement or the Loan Documents:

 

(i)                                     the Parallel Debt of each Guarantor and
the Borrower shall be automatically decreased and discharged to the extent that
its Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged;

 

(ii)                                  the Corresponding Debt of each Guarantor
and the Borrower shall be automatically decreased and discharged to the extent
that its Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and

 

(iii)                               the aggregate amount outstanding owed by the
Guarantor and the Borrower under the Loan Documents at any time shall not exceed
the amount of the Corresponding Debt at that time.

 

(f)                                   For the purpose of this Section 11.17 the
Agent acts in its own name and not as a trustee, and its claims in respect of
the Parallel Debt shall not be held on trust.  The Agent shall have its own
independent right to demand payment of the amounts payable by each Guarantor and
the Borrower.  The security granted under the Account Control Agreements, the IP
Security Agreements, the Pledge Agreements (including the Irish Security
Documents and the Austrian Security Documents) to the Agent to secure the
Parallel Debt is granted to the Agent in its capacity as creditor of the
Parallel Debt and shall not be held on trust.

 

58

--------------------------------------------------------------------------------



 

(g)                                  All moneys received or recovered by the
Agent pursuant to this Section 11.17 (Agency), and all amounts received or
recovered by the Agent from or by the enforcement of any of the Account Control
Agreements, the IP Security Agreements, the Pledge Agreements (including the
Irish Security Documents and the Austrian Security Documents) granted to secure
the Parallel Debt, shall be applied as set out under Section 10.2.

 

(h)                                 Exculpatory Provisions.  The Agent shall
have no duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Agent shall not:

 

(i)           be subject to any fiduciary or other implied duties, regardless of
whether any default or any Event of Default has occurred and is continuing;

 

(ii)        have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lender, provided that the Agent shall not
be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(iii)     except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by any Person serving as the
Agent or any of its Affiliates in any capacity.

 

(i)                                     The Agent shall not be liable to the
Lender for any action taken or not taken by it (i) with the consent or at the
request of the Lender or as the Agent shall believe in good faith shall be
necessary, under the circumstances or (ii) in the absence of its own gross
negligence or willful misconduct.

 

(j)                                    The Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

 

(k)                                 Reliance by Agent.  Agent may rely, and
shall be fully protected in acting, or refraining to act, upon, any resolution,
statement, certificate, instrument, opinion,

 

59

--------------------------------------------------------------------------------



 

report, notice, request, consent, order, bond or other paper or document that it
has no reason to believe to be other than genuine and to have been signed or
presented by the proper party or parties or, in the case of cables, telecopies
and telexes, to have been sent by the proper party or parties.  In the absence
of its gross negligence or willful misconduct, Agent may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon any certificates or opinions furnished to Agent and conforming to
the requirements of this Agreement or any of the other Loan Documents.  Agent
may consult with counsel, and any opinion or legal advice of such counsel shall
be full and complete authorization and protection in respect of any action
taken, not taken or suffered by Agent hereunder or under any Loan Documents in
accordance therewith.  Agent shall have the right at any time to seek
instructions concerning the administration of the Collateral from any court of
competent jurisdiction.  Agent shall not be under any obligation to exercise any
of the rights or powers granted to Agent by this Agreement and the other Loan
Documents at the request or direction of Lender unless Agent shall have been
provided by Lender with adequate security and indemnity against the costs,
expenses and liabilities that may be incurred by it in compliance with such
request or direction.

 

11.18                 Publicity.  None of the parties hereto nor any of its
respective member businesses and Affiliates shall, without the other parties’
prior written consent (which shall not be unreasonably withheld or delayed),
publicize or use (a) the other party’s name (including a brief description of
the relationship among the parties hereto), logo or hyperlink to such other
parties’ web site, separately or together, in written and oral presentations,
advertising, promotional and marketing materials, client lists, public relations
materials or on its web site (together, the “Publicity Materials”); (b) the
names of officers of such other parties in the Publicity Materials; and (c) such
other parties’ name, trademarks, servicemarks in any news or press release
concerning such party; provided however, notwithstanding anything to the
contrary herein, no such consent shall be required (i) to the extent necessary
to comply with the requests of any regulators, legal requirements or laws
applicable to such party, pursuant to any listing agreement with any national
securities exchange (so long as such party provides prior notice to the other
party hereto to the extent reasonably practicable) and (ii) to comply with
Section 11.12.

 

11.19                 Confidentiality — Consent pursuant to Austrian Banking
Act. For the avoidance of doubt, each Austrian Guarantor herewith explicitly
consents pursuant to § 38 para 2 no 5 of the Austrian Banking Act
(Bankwesengesetz — BWG) to a disclosure of Confidential Information pursuant to,
and in accordance with the limitations of, Subsection 11.12 (Confidentiality)
and explicitly waives any banking secrecy obligations any Lender or third party
bank maintaining a Deposit Account for such Austrian Guarantor may have under §
38 of the Austrian Banking Act in this respect.

 

11.20                 Multiple Borrowers.

 

(a)                                 Borrower’s Agent.  Each Borrower hereby
irrevocably appoints Nabriva Therapeutics Public Limited Company as its agent,
attorney-in-fact and legal representative for all purposes, including requesting
disbursement of the Term Loan and receiving account statements and other notices
and communications to Borrowers (or any

 

60

--------------------------------------------------------------------------------

 

of them) from the Agent or any Lender.  The Agent may rely, and shall be fully
protected in relying, on any request for the Term Loan, disbursement
instruction, report, information or any other notice or communication made or
given by Nabriva Therapeutics Public Limited Company, whether in its own name or
on behalf of one or more of the other Borrowers, and the Agent shall not have
any obligation to make any inquiry or request any confirmation from or on behalf
of any other Borrower as to the binding effect on it of any such request,
instruction, report, information, other notice or communication, nor shall the
joint and several character of the Borrowers’ obligations hereunder be affected
thereby.

 

(b)           Waivers.  Each Borrower hereby waives:  (i) any right to require
the Agent to institute suit against, or to exhaust its rights and remedies
against, any other Borrower or any other person, or to proceed against any
property of any kind which secures all or any part of the Secured Obligations,
or to exercise any right of offset or other right with respect to any reserves,
credits or deposit accounts held by or maintained with the Agent or any
Indebtedness of the Agent or any Lender to any other Borrower, or to exercise
any other right or power, or pursue any other remedy the Agent or any Lender may
have; (ii) any defense arising by reason of any disability or other defense of
any other Borrower or any guarantor or any endorser, co-maker or other person,
or by reason of the cessation from any cause whatsoever of any liability of any
other Borrower or any guarantor or any endorser, co-maker or other person, with
respect to all or any part of the Secured Obligations, or by reason of any act
or omission of the Agent or others which directly or indirectly results in the
discharge or release of any other Borrower or any guarantor or any other person
or any Secured Obligations or any security therefor, whether by operation of law
or otherwise; (iii) any defense arising by reason of any failure of the Agent to
obtain, perfect, maintain or keep in force any Lien on, any property of any
Borrower or any other person; (iv) any defense based upon or arising out of any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against any other Borrower
or any guarantor or any endorser, co-maker or other person, including without
limitation any discharge of, or bar against collecting, any of the Secured
Obligations (including without limitation any interest thereon), in or as a
result of any such proceeding.  Until all of the Secured Obligations have been
paid, performed, and discharged in full, nothing shall discharge or satisfy the
liability of any Borrower hereunder except the full performance and payment of
all of the Secured Obligations.  If any claim is ever made upon the Agent for
repayment or recovery of any amount or amounts received by the Agent in payment
of or on account of any of the Secured Obligations, because of any claim that
any such payment constituted a preferential transfer or fraudulent conveyance,
or for any other reason whatsoever, and the Agent repays all or part of said
amount by reason of any judgment, decree or order of any court or administrative
body having jurisdiction over the Agent or any of its property, or by reason of
any settlement or compromise of any such claim effected by the Agent with any
such claimant (including without limitation the any other Borrower), then and in
any such event, each Borrower agrees that any such judgment, decree, order,
settlement and compromise shall be binding upon such Borrower, notwithstanding
any revocation or release of this Agreement or the cancellation of any note or
other instrument evidencing any of the Secured Obligations, or any release of
any of the Secured Obligations, and each Borrower shall be and remain

 

61

--------------------------------------------------------------------------------



 

liable to the Agent and the Lenders under this Agreement for the amount so
repaid or recovered, to the same extent as if such amount had never originally
been received by the Agent or any Lender, and the provisions of this sentence
shall survive, and continue in effect, notwithstanding any revocation or release
of this Agreement.  Until the payment of the Secured Obligations and thereafter
upon any recovery, disgorgement or set aside of any Secured Obligations, each
Borrower hereby expressly and unconditionally waives all rights of subrogation,
reimbursement and indemnity of every kind against any other Borrower, and all
rights of recourse to any assets or property of any other Borrower, and all
rights to any collateral or security held for the payment and performance of any
Secured Obligations, including (but not limited to) any of the foregoing rights
which Borrower may have under any present or future document or agreement with
any other Borrower or other person, and including (but not limited to) any of
the foregoing rights which any Borrower may have under any equitable doctrine of
subrogation, implied contract, or unjust enrichment, or any other equitable or
legal doctrine.

 

(c)           Consents.  Each Borrower hereby consents and agrees that, without
notice to or by the other Borrower and without affecting or impairing in any way
the obligations or liability of such Borrower hereunder, the Agent may, from
time to time before or after revocation of this Agreement, do any one or more of
the following in its sole discretion: (i) accept partial payments of, compromise
or settle, renew, extend the time for the payment, discharge, or performance of,
refuse to enforce, and release all or any parties to, any or all of the Secured
Obligations; (ii) grant any other indulgence to any Borrower or any other Person
in respect of any or all of the Secured Obligations or any other matter;
(iii) accept, release, waive, surrender, enforce, exchange, modify, impair, or
extend the time for the performance, discharge, or payment of, any and all
property of any kind securing any or all of the Secured Obligations or any
guaranty of any or all of the Secured Obligations, or on which the Agent at any
time may have a Lien, or refuse to enforce its rights or make any compromise or
settlement or agreement therefor in respect of any or all of such property;
(iv) substitute or add, or take any action or omit to take any action which
results in the release of, any one or more other Borrowers or any endorsers or
guarantors of all or any part of the Secured Obligations, including, without
limitation one or more parties to this Agreement, regardless of any destruction
or impairment of any right of contribution or other right of Borrower;
(v) during the continuance of an Event of Default, apply any sums received from
any other Borrower, any guarantor, endorser, or co-signer, or from the
disposition of any Collateral or security, to any Indebtedness whatsoever owing
from such person or secured by such Collateral or security, in such manner and
order as the Agent determines in its sole discretion, and regardless of whether
such Indebtedness is part of the Secured Obligations, is secured, or is due and
payable.  Each Borrower consents and agrees that the Agent shall be under no
obligation to marshal any assets in favor of Borrower, or against or in payment
of any or all of the Secured Obligations.  Each Borrower further consents and
agrees that the Agent shall have no duties or responsibilities whatsoever with
respect to the care of any property securing any or all of the Secured
Obligations other than as required under this Agreement.  Without limiting the
generality of the foregoing, the Agent shall have no obligation to monitor,
verify, audit, examine, or obtain or maintain any insurance with respect to, any
property securing any or all of the Secured Obligations.

 

62

--------------------------------------------------------------------------------



 

(d)           Independent Liability.  Each Borrower hereby agrees that one or
more successive or concurrent actions may be brought hereon against such
Borrower, in the same action in which any other Borrower may be sued or in
separate actions, as often as deemed advisable by Agent. Each Borrower is fully
aware of the financial condition of each other Borrower and is executing and
delivering this Agreement based solely upon its own independent investigation of
all matters pertinent hereto, and such Borrower is not relying in any manner
upon any representation or statement of the Agent or any Lender with respect
thereto.  Each Borrower represents and warrants that it is in a position to
obtain, and each Borrower hereby assumes full responsibility for obtaining, any
additional information concerning any other Borrower’s financial condition and
any other matter pertinent hereto as such Borrower may desire, and such Borrower
is not relying upon or expecting the Agent to furnish to it any information now
or hereafter in the Agent’s possession concerning the same or any other matter.

 

(e)           Subordination.  All Indebtedness of a Borrower now or hereafter
arising held by another Borrower is subordinated to the Secured Obligations and
after the occurrence and during the continuation of an Event of Default, the
Borrower holding the Indebtedness shall take all actions reasonably requested by
Agent to effect, to enforce and to give notice of such subordination.

 

SECTION 12.  GUARANTY.

 

12.1        Guaranty.  Each Guarantor hereby agrees that such Guarantor is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Agent and the Lender and their respective successors and
assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Secured Obligations owed or
hereafter owing to the Agent and the Lender by each other Loan Party.  Each
Guarantor agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, and that its obligations under
this Section 12 shall be absolute and unconditional, irrespective of, and
unaffected by:

 

(a)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Loan Party is or may
become a party;

 

(b)           the absence of any action to enforce this Agreement (including
this Section 12) or any other Loan Document or the waiver or consent by the
Agent and the Lender with respect to any of the provisions thereof;

 

(c)           the existence, value or condition of, or failure to perfect its
Lien against, any security for the Secured Obligations or any action, or the
absence of any action, by the Agent and the Lender in respect thereof (including
the release of any such security);

 

(d)           the insolvency of any Loan Party; or

 

(e)           any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor;

 

63

--------------------------------------------------------------------------------



 

it being agreed by each Guarantor that its obligations under this Section 12
shall not be discharged until the full and final payment in Cash of all of the
Secured Obligations (other than inchoate indemnity obligations).  Each Guarantor
shall be regarded, and shall be in the same position, as principal debtor with
respect to the Secured Obligations guaranteed hereunder.

 

12.2        Waivers by the Loan Parties.  Each Loan Party expressly waives all
rights it may have now or in the future under any statute, or at common law, or
pursuant to any other laws or in equity, or otherwise, to compel the Agent or
the Lender to marshal assets or to proceed in respect of the Secured Obligations
guaranteed hereunder against any other Loan Party, any other party or against
any security for the payment and performance of the Secured Obligations before
proceeding against, or as a condition to proceeding against, such Loan Party. 
It is agreed among each Loan Party, the Agent and the Lender that the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the other Loan Documents and that, but for the provisions of this Section 12 and
such waivers, the Agent and the Lender would decline to enter into this
Agreement.

 

12.3        Benefit of Guaranty.  Each Loan Party agrees that the provisions of
this Section 12 are for the benefit of the Agent and the Lender and their
respective successors, transferees, endorsees and assigns, and nothing herein
contained shall impair, as between Borrower, on the one hand, and the Agent and
the Lender, on the other hand, the obligations of such other Loan Party under
the Loan Documents.

 

12.4        Subordination of Subrogation, Etc.  Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 12.7, each Loan Party hereby expressly and irrevocably
subordinates to the prior payment in full, in cash, of the Secured Obligations
(other than contingent indemnity obligations for which no claim is outstanding)
any and all rights pursuant to any laws or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off and any and
all defenses available to a surety, guarantor or accommodation co-obligor until
the full and final payment in Cash of all of the Secured Obligations (other than
inchoate indemnity obligations).  Each Loan Party acknowledges and agrees that
this subordination is intended to benefit the Agent and the Lender and shall not
limit or otherwise affect such Loan Party’s liability hereunder or the
enforceability of this Section 12, and that the Agent, the Lender and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 12.4.

 

12.5        Election of Remedies.  If the Agent or Lender may, under applicable
law, proceed to realize its benefits under any of the Loan Documents giving the
Agent or Lender a Lien upon any Collateral, whether owned by any Loan Party or
by any other Person, either by judicial foreclosure or by non-judicial sale or
enforcement, the Agent or Lender may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12.  If, in the exercise of any of its rights and
remedies, the Agent or Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Loan Party or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Loan Party hereby consents to such action by the
Agent or Lender and waives any claim based upon such action, even if such action
by the Agent or Lender shall result in a full or partial loss of any rights of
subrogation which each Loan Party might otherwise have had but for such action
by the Agent or Lender.  Any election of

 

64

--------------------------------------------------------------------------------



 

remedies which results in the denial or impairment of the right of the Agent or
Lender to seek a deficiency judgment against any Loan Party shall not impair any
other Loan Party’s obligation to pay the full amount of the Secured
Obligations.  In the event the Agent or Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
the Agent (either directly or through one or more acquisition vehicles) or
Lender may offset the Secured Obligations against the purchase price of such bid
in lieu of accepting cash or other non-cash consideration in connection with
such sale or other disposition.  The amount of the successful bid at any such
sale, whether the Agent, Lender or any other party is the successful bidder,
shall be conclusively deemed to be the fair and reasonably equivalent value of
the Collateral and the difference between such bid amount and the remaining
balance of the Secured Obligations shall be conclusively deemed to be the amount
of the Secured Obligations guaranteed under this Section 12, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which the Agent or Lender
might otherwise be entitled but for such bidding at any such sale.

 

12.6        Limitation.  Notwithstanding any provision herein contained to the
contrary, the liability of each Loan Party (other than the Borrower) under this
Section 12 (which liability is in any event in addition to amounts for which
such Loan Party is primarily liable under Section 2) shall be limited to an
amount not to exceed as of any date of determination the greater of:

 

(a)           the net amount of all Loans (plus all other Secured Obligations
owing in connection therewith) advanced to any other Loan Party under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Loan Party;

 

(b)           the amount which could be claimed by the Agent and the Lender from
such Loan Party under this Section 12 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the United States Bankruptcy Code,
as amended, or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law after taking
into account, among other things, such Loan Party’s right of contribution and
indemnification from each other Loan Party under Section 12.7; and

 

(c)           this Guaranty does not apply to any liability to the extent it
would result in this Guaranty constituting unlawful financial assistance within
the meaning of Section 82 of the Companies Act 2014 of Ireland or any equivalent
and applicable provisions under the laws of the jurisdiction of the relevant
Guarantor.

 

The provisions of this Section 12.6 shall be implemented automatically without
the need for any amendment, modification, termination or waiver of any provision
of this Agreement or any other Loan Document.

 

12.7        Contribution with Respect to Guaranty Obligations.

 

(a)           To the extent that any Loan Party shall make a payment under this
Section 12 of all or any of the Secured Obligations (other than Loans made to
that Loan Party for which it is primarily liable) (a “Guarantor Payment”) which,
taking into account all other Guarantor Payments then previously or concurrently
made by any other Loan Party, exceeds the amount which such Loan Party would
otherwise have paid if each Loan Party had paid the aggregate

 

65

--------------------------------------------------------------------------------



 

Secured Obligations satisfied by such Guarantor Payment in the same proportion
that such Loan Party’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Parties as determined immediately prior to the
making of such Guarantor Payment, then, following the occurrence of the full and
final payment in Cash of all of the Secured Obligations (other than inchoate
indemnity obligations), such Loan Party shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Party for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

(b)           As of any date of determination, the “Allocable Amount” of any
Loan Parties shall be equal to the maximum amount of the claim which could then
be recovered from such Loan Parties under this Section 12 without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the United States
Bankruptcy Code, as amended or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common
law.

 

(c)           This Section 12.7 is intended only to define the relative rights
of Loan Parties and nothing set forth in this Section 12.7 is intended to or
shall impair the obligations of Loan Parties, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 12.1.  Nothing contained in this
Section 12.7 shall limit the liability of any Loan Party to pay the Loans made
directly or indirectly to that Loan Party and accrued interest, fees, expenses
and all other Secured Obligations with respect thereto for which such Loan Party
shall be primarily liable.

 

(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Party to which
such contribution and indemnification is owing.

 

(e)           The rights of the indemnifying Loan Parties against other Loan
Parties under this Section 12.7 shall be exercisable upon and after the full and
final payment in Cash of all of the Secured Obligations (other than inchoate
indemnity obligations).

 

12.8        Liability Cumulative.  The liability of Loan Parties under this
Section 12 is in addition to and shall be cumulative with all liabilities of
each Loan Party to the Agent and the Lender under this Agreement and the other
Loan Documents to which such Loan Party is a party or in respect of any Secured
Obligations or obligation of any other Loan Party, without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

12.9        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

66

--------------------------------------------------------------------------------



 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

12.10                  Guaranty Construction.  Notwithstanding anything to the
contrary herein or in any other of the Loan Documents, the guarantee pursuant to
Section 12.1 to Section 12.3 is meant to be and shall be interpreted as an
“abstract guarantee” (abstrakter Garantievertrag) pursuant to § 880a second case
of the Austrian Civil Code (Allgemeines Bürgerliches Gesetzbuch — ABGB) and the
obligations of the Guarantors hereunder shall, subject only to the guarantee
limitations set out in Sections 12.6 and 12.7, be obligations of the Guarantors
as principal debtors and not as sureties (Bürgen) or sureties upon first demand
(Bürgen auf erstes Anfordern) and not joint obligations as co-debtor
(Mitschuldner) and the Guarantors undertake to pay the amounts so demanded under
or pursuant to this guarantee unconditionally, irrevocably, upon first demand
and without raising any defenses or objections, set-off or counterclaim and
without verification of the legal ground (unbedingt, unwiderruflich, auf erste
Aufforderung und unter Verzicht auf alle Einwendungen oder Einreden, ohne
Aufrechnung oder die Geltendmachung von Gegenforderungen und ohne Prüfung des
Rechtsgrunds).

 

12.11      General Limitations — Austrian Guarantor.  The obligations
(Verpflichtungen) and liabilities (Haftungen) of an Austrian Guarantor under or
in connection with the Loan Documents including, but not limited to those set
out in Clause 2.9(d) (Indemnification by the Loan Parties), Section 3 (Security
Interest), Clause 6.3 (Indemnity), and Section 12 (Guaranty), shall at all times
be limited so that at no time the assumption of an obligation and/or liability
under any Loan Document would violate or contradict Austrian capital maintenance
rules (Kapitalerhaltungsvorschriften) pursuant to mandatory Austrian company
law, in particular, without limitation, § 52 et seq. of the Austrian Act on
Joint Stock Companies (Aktiengesetz — AktG) (and for the avoidance of doubt
including § 66a AktG), § 82 of the Austrian Act on Limited Liabilities Companies
(Gesetz über Gesellschaft mit beschränkter Haftung) or any analogous application
thereof (the “Austrian Capital Maintenance Rules”).

 

If and to the extent the obligations (Verpflichtungen) and liabilities
(Haftungen) of an Austrian Guarantor under any Loan Document would violate or
contradict Austrian Capital

 

67

--------------------------------------------------------------------------------



 

Maintenance Rules and therefore be held invalid or unenforceable, then such
obligations (Verpflichtungen) and liabilities (Haftungen) shall be limited in a
way (i) to comply with Austrian Capital Maintenance Rules and (ii) to not expose
the managing directors or members of the supervisory board of an Austrian
Guarantor, if applicable, to any personal liability or criminal responsibility. 
To the extent any such obligation or liability of an Austrian Guarantor
(i) infringes or contradicts Austrian Capital Maintenance Rules or (ii) would
expose the managing directors or members of the supervisory board of an Austrian
Guarantor, if applicable, to any personal liability or criminal responsibility
(it being understood that the managing directors or members of the supervisory
board of such Austrian Guarantor need to be able to demonstrate that the
assumption or enforcement of the respective obligations or liability may result
in such exposure), such obligation or liability shall be deemed to be replaced
by an obligation of a similar nature which is in compliance with Austrian
Capital Maintenance Rules and payment obligations shall be limited to the
maximum amount permitted to be paid in accordance with Austrian Capital
Maintenance Rules.  According to the Parties’ understanding of the Austrian
Capital Maintenance Rules as interpreted as of the Closing Date, the amount
payable shall, except to the extent the incurrence of an obligation or liability
would be prohibited by § 66a AktG, shall not be less than:

 

(a)           the Austrian Guarantor’s balance sheet profit (including retained
earnings) (Bilanzgewinn) as defined in § 224 (3) lit A no. IV of the Austrian
Commercial Code as calculated by reference to the most recent (audited, if
applicable, and approved (festgestellt)) financial statements of that Austrian
Guarantor to the extent available for distribution in accordance with the
respective articles of association and applicable law at the relevant point in
time in accordance with Austrian law, plus

 

(b)           any other amounts which are freely available or can be converted
into amounts freely available for distribution to the shareholder(s) under the
GmbHG or the AktG (as the case may be) and the Austrian Commercial Code (such
as, for instance, unrestricted reserves (freie Rücklagen)) at the time or times
payment under or pursuant to this Agreement is requested from an Austrian
Guarantor to the extent these have been made available for distribution by
passing the necessary corporate resolutions and taking other steps required by
law for distribution at the relevant point in time in accordance with Austrian
law, plus

 

(c)           to the extent applicable, the equivalent of a Loan (plus any
accrued interest, commission and fees thereon) borrowed by the Borrower under
this Agreement and made available to an Austrian Guarantor and/or its
Subsidiaries to the extent repayable by that Austrian Guarantor or its
Subsidiaries to that Borrower (provided however that the proceeds resulting from
an enforcement of any obligations under this Agreement or any other Loan
Document of the respective Austrian Guarantor shall discharge the respective
Austrian Guarantor from, or enable the respective Austrian Guarantor to effect a
unilateral set-off of, a corresponding amount of the obligations that the
respective Austrian Guarantor has assumed as a result of the receipt of any such
amounts), plus

 

(d)           the amount of any indebtedness capable of being discharged by way
of such Austrian Guarantor unilaterally setting off its recourse claim against
another Guarantor or the Parent following payment under the guarantee and
indemnity pursuant

 

68

--------------------------------------------------------------------------------



 

to this Agreement against any indebtedness owed by that Austrian Guarantor to
that other Guarantor or the Parent to the extent such set-off is enforceable and
is permitted under this Agreement or any other Loan Document at the time of
payment under such guarantee or indemnity.

 

Whereas the parties acknowledge that the limitations set out in this
Section 12.11 may reduce any payment permissible at a given time by an Austrian
Guarantor under the Loan Documents to zero, no reduction of an amount
enforceable hereunder pursuant to these limitations will prejudice the rights of
any Lender or the Agent to continue enforcing its rights under the guarantee or
indemnity under the Loan Documents (subject always to the limitations set out in
this Clause 12.11) until full satisfaction of the Secured Obligations.

 

[Signature pages follow.]

 

69

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Loan Party, Agent and Lender have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.

 

Notice: Under the Credit Reporting Act 2013 lenders are required to provide
personal and credit information for credit applications and credit agreements of
€500 and above to the Central Credit Register.  This information will be held on
the Central Credit Register and may be used by other lenders when making
decisions on your credit applications and credit agreements.

 

The Central Credit Register is maintained and operated by the Central Bank of
Ireland.  For information on your rights and duties under the Credit Reporting
Act 2013 please refer to the factsheet prepared by the Central Bank of Ireland. 
This factsheet is available on www.centralcreditregister.ie.

 

BORROWER:

 

Nabriva Therapeutics Public Limited Company

 

GIVEN under the COMMON SEAL of

 

NABRIVA THERAPEUTICS PUBLIC LIMITED COMPANY

 

and DELIVERED as a DEED:

 

 

/s/ Gary Sender

 

Gary Sender

 

Authorised Signatory

 

[Signature Page to Loan and Security Agreement (Hercules/Nabriva)]

 

--------------------------------------------------------------------------------



 

Nabriva Therapeutics Ireland Designated Activity Company

 

SIGNED AND DELIVERED as a Deed

 

for and on behalf of

 

NABRIVA THERAPEUTICS IRELAND DESIGNATED ACTIVITY COMPANY

 

by its lawfully appointed attorney

 

GARY SENDER

 

 

/s/ Gary Sender

 

Signature of Attorney

 

in the presence of:

 

/s/ Illegible

 

Signature of Witness

 

 

 

Attorney

 

Occupation of Witness

 

 

 

[redacted]

 

Address of Witness

 

 

[Signature Page to Loan and Security Agreement (Hercules/Nabriva)]

 

--------------------------------------------------------------------------------



 

 

GUARANTORS:

 

 

 

 

 

NABRIVA THERAPEUTICS GMBH

 

 

 

 

By:

/s/ Gary Sender

 

Name:

Gary Sender

 

Title:

Authorised Signatory

 

 

 

 

 

NABRIVA THERAPEUTICS US, INC.

 

 

 

 

By:

/s/ Gary Sender

 

Name:

Gary Sender

 

Title:

Treasurer

 

 

 

 

 

 

 

By:

/s/ Gary Sender

 

Name:

Gary Sender

 

Title:

Treasurer

 

[Signature Page to Loan and Security Agreement (Hercules/Nabriva)]

 

--------------------------------------------------------------------------------



 

 

AGENT:

 

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

By:

/s/ Melanie Grace

 

Name:

Melanie Grace

 

Title:

General Counsel

 

 

 

 

 

LENDER:

 

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

By:

/s/ Melanie Grace

 

Name:

Melanie Grace

 

Title:

General Counsel

 

[Signature Page to Loan and Security Agreement (Hercules/Nabriva)]

 

--------------------------------------------------------------------------------



 

Table of Exhibits and Schedules

 

Exhibit A:              Advance Request; Attachment to Advance Request

 

Exhibit B:              Term Note

 

Exhibit F:              Compliance Certificate

 

Exhibit G:              Joinder Agreement

 

Schedule 1.1         Commitments

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ADVANCE REQUEST

 

To:

Agent:

Date:           , 20[     ]

 

 

 

 

Hercules Capital, Inc. (the “Agent”)

 

 

400 Hamilton Avenue, Suite 310

 

 

Palo Alto, CA 94301

 

 

email: legal@herculestech.com

 

 

Attn:

 

 

[Nabriva Therapeutics Public Limited Company, a public limited company
incorporated in Ireland under registration number 599588 and having its
registered office at 25-28 North Wall Quay, Dublin 1, Ireland
(“Parent”)][Nabriva Therapeutics Ireland Designated Activity Company, a
designated activity company incorporated in Ireland under registration number
612454 and having its registered office at Suite 510, Regus Dublin Airport,
Skybridge House, Dublin Airport, Swords, County Dublin, Ireland (“Nabriva
Ireland”)] hereby requests from Hercules Capital, Inc. (“Lender”) an Advance in
the amount of                   Dollars ($                  ) on               ,
        (the “Advance Date”) pursuant to the Loan and Security Agreement by and
among Borrower, the parties thereto from time to time as Guarantors, Agent and
Lender (the “Agreement”).  Capitalized words and other terms used but not
otherwise defined herein are used with the same meanings as defined in the
Agreement.

 

Please:

 

(a)          Issue a check payable to [Parent] [Nabriva Ireland]       

 

or

 

(b)          Wire Funds to [Parent’s] [Nabriva Ireland’s] account       [   ]

 

Bank:

Address:

 

ABA Number:

Account Number:

Account Name:

Contact Person:

Phone Number

To Verify Wire Info:

Email address:

 

 

[Parent][Nabriva Ireland] represents that the conditions precedent to the
Advance set forth in the Agreement are satisfied and shall be satisfied upon the
making of such Advance, including but not limited to:  (i) that no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing; (ii) that the representations and

 

--------------------------------------------------------------------------------



 

warranties by [Parent][Nabriva Ireland] set forth in the Agreement are and shall
be true and correct in all material respects on and as of the Advance Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date; (iii) that
[Parent][Nabriva Ireland]  is in compliance with all the terms and provisions
set forth in each Loan Document on its part to be observed or performed; and
(iv) that as of the Advance Date, no Event of Default under the Loan Documents
shall have occurred and be continuing.  [Parent][Nabriva Ireland] understands
and acknowledges that Agent has the right to review the financial information
supporting this representation and, based upon such review in its sole
discretion, Lender may decline to fund the requested Advance.

 

[Parent][Nabriva Ireland] hereby represents that [Parent’s][Nabriva Ireland’s]
corporate status and locations have not changed since the date of the Agreement
(except as otherwise disclosed to Agent) or, if the Attachment to this Advance
Request is completed, are as set forth in the Attachment to this Advance
Request.

 

[Parent][Nabriva Ireland] agrees to notify Agent promptly before the funding of
the Loan if any of the matters which have been represented above shall not be
true and correct on the Advance Date and if Agent has received no such notice
before the Advance Date then the statements set forth above shall be deemed to
have been made and shall be deemed to be true and correct as of the Advance
Date.

 

Executed as of [                ], 20[       ].

 

 

[NABRIVA THERAPEUTICS PUBLIC LIMITED COMPANY:]

 

 

 

[NABRIVA THERAPEUTICS IRELAND DESIGNATED ACTIVITY COMPANY: ]

 

 

 

[                       ]

 

 

 

SIGNATURE:

 

 

TITLE:

 

 

PRINT NAME:

 

 

--------------------------------------------------------------------------------



 

ATTACHMENT TO ADVANCE REQUEST

 

Dated:                                            

 

Parent hereby represents and warrants to Agent that Parent’s current name and
organizational status is as follows:

 

Name:                                                                                                                                                                                                          
[                                                          ]

 

Type of
organization:                                                                                                                         
Corporation

 

State of
organization:                                                                                                                         
[                                      ]

 

Organization file number:

 

Parent hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

SECURED TERM NOTE

 

THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”).  PURSUANT TO
TREASURY REGULATION SECTION 1.1275-3, FOR INFORMATION REGARDING THE ISSUE PRICE,
AMOUNT OF OID, ISSUE DATE, AND YIELD TO MATURITY, PLEASE CONTACT NABRIVA
THERAPEUTICS PUBLIC LIMITED COMPANY, ATTENTION:  [INSERT NAME, ADDRESS, EMAIL]
TELEPHONE:  [        ].

 

$[ ],000,000

 

Advance Date:       , 20[ ]

 

 

 

 

 

Maturity Date:          , 20[ ]

 

FOR VALUE RECEIVED, Nabriva Therapeutics Public Limited Company, a public
limited company incorporated in Ireland under registration number 599588 and
having its registered office at 25-28 North Wall Quay, Dublin 1, Ireland
(“Parent”) and Nabriva Therapeutics Ireland Designated Activity Company, a
designated activity company incorporated in Ireland under registration number
612454 and having its registered office at Suite 510, Regus Dublin Airport,
Skybridge House, Dublin Airport, Swords, County Dublin, Ireland (“Nabriva
Ireland”; together with Parent, individually and collectively, jointly and
severally, the “Borrower”) hereby promises to pay to Hercules Capital, Inc., a
Maryland corporation or the registered holder of this Note (the “Lender”) at 400
Hamilton Avenue, Suite 310, Palo Alto, CA 94301 or such other place of payment
as the registered holder of this Secured Term Promissory Note (this “Promissory
Note”) may specify from time to time in writing, in lawful money of the United
States of America, the principal amount of [  ] Million Dollars ($[  ],000,000)
or such other principal amount as Lender has advanced to Borrower, together with
interest at a rate as set forth in Section 2.2(c) of the Loan Agreement based
upon a year consisting of 360 days, with interest computed daily based on the
actual number of days in each month.

 

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated December 20,
2018, by and among Parent, Nabriva Ireland, Nabriva Therapeutics GmbH, a limited
liability company (Gesellschaft mit beschränkter Haftung) incorporated under the
laws of the Republic of Austria, having its seat in Vienna and its registered
address at Leberstraße 20, 1110 Vienna, and registered with the companies’
register (Firmenbuch) of the commercial court of Vienna (Handelsgericht Wien)
under registration number 269261 y (“Nabriva Austria”), Nabriva Theraputics
US, Inc., a Delaware corporation (“Nabriva US”), Zavante Therapeutics, Inc., a
Delaware corporation (“Zavante”), and each of their Subsidiaries from time to
time party thereto (together with Nabriva Austria, and Nabriva US, collectively
referred to as the “Guarantors” and each, a “Guarantor”), Hercules
Capital, Inc., a Maryland corporation (the “Agent”) and the several banks and
other financial institutions or entities from time to time party thereto as
lender (as the same may from time to time be amended, modified or supplemented
in accordance with its terms, the “Loan Agreement”), and is entitled to the
benefit and security of the Loan Agreement and the other Loan Documents (as
defined in the Loan Agreement), to which reference is made for a statement of
all of the terms and conditions thereof.  All payments shall be made in

 

--------------------------------------------------------------------------------



 

accordance with the Loan Agreement.  All terms defined in the Loan Agreement
shall have the same definitions when used herein, unless otherwise defined
herein.  An Event of Default under the Loan Agreement shall constitute a default
under this Promissory Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.  Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
shall be governed by and construed and enforced in accordance with, the laws of
the State of New York, excluding any conflicts of law rules or principles that
would cause the application of the laws of any other jurisdiction.

 

BORROWER FOR ITSELF AND

 

 

ON BEHALF OF ITS SUBSIDIARIES:

[

]

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

[                , 20  ]

 

Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated December 20,
2018 and the Loan Documents (as defined therein) entered into in connection with
such Loan and Security Agreement all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”) by and among the
lenders from time to time party thereto (collectively, the “Lender”), Hercules
Capital, Inc., as agent for the Lender (the “Agent”), Nabriva Therapeutics
Public Limited Company, a public limited company incorporated in Ireland under
registration number 599588 and having its registered office at 25-28 North Wall
Quay, Dublin 1, Ireland (“Parent”), Nabriva Therapeutics Ireland Designated
Activity Company, a designated activity company incorporated in Ireland under
registration number 612454 and having its registered office at Suite 510, Regus
Dublin Airport, Skybridge House, Dublin Airport, Swords, County Dublin, Ireland
(“Nabriva Ireland”; together with Parent, individually and collectively, jointly
and severally, the “Borrower”), Nabriva Therapeutics GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) incorporated under the laws of
the Republic of Austria, having its seat in Vienna and its registered address at
Leberstraße 20, 1110 Vienna, and registered with the companies’ register
(Firmenbuch) of the commercial court of Vienna (Handelsgericht Wien) under
registration number 269261 y (“Nabriva Austria”), Nabriva Therapeutics US, Inc.,
a Delaware corporation (“Nabriva US”), and Zavante Therapeutics, Inc., a
Delaware corporation (“Zavante”), and each of their Subsidiaries from time to
time party thereto (together with Nabriva Austria, and Nabriva US, collectively
referred to as the “Guarantors” and each, a “Guarantor”).  All capitalized terms
not defined herein shall have the same meaning as defined in the Loan Agreement.

 

The undersigned is an Officer of the Parent, knowledgeable of all Loan Party
financial matters, and is authorized to provide certification of information
regarding the Loan Parties; hereby certifies, in such capacity, that in
accordance with the terms and conditions of the Loan Agreement, the Loan Parties
are in compliance for the period ending             of all covenants, conditions
and terms therein and hereby reaffirms that all representations and warranties
contained therein are true and correct in all material respects, other than as
disclosed in this Compliance Certificate, on and as of the date of this
Compliance Certificate with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, after giving effect in all cases to any standard(s) of
materiality contained in the Loan Agreement as to such representations and
warranties.  Attached are the required documents supporting the above
certification.  The undersigned further certifies that these are prepared in
accordance with GAAP (except for the absence of footnotes with

 

--------------------------------------------------------------------------------



 

respect to unaudited financial statement and subject to normal year-end
adjustments) and are consistent from one period to the next except as explained
below.

 

REPORTING REQUIREMENT

 

REQUIRED

 

CHECK IF
ATTACHED

 

 

 

 

 

Interim Financial Statements

 

[**]

 

o

 

 

 

 

 

Interim Financial Statements

 

[**]

 

o

 

 

 

 

 

Audited Financial Statements

 

[**]

 

o

 

 

 

 

 

Accounts Receivable and Accounts Payable (7.1(e))

 

[**]

 

o

 

 

 

 

 

Projections (7.1(g))

 

[**]

 

o

 

7.12(b) — Cash Management

 

(a) The amount of Unrestricted Cash in Ireland and the United States as of the
date hereof: $

 

(b) outstanding Secured Obligations: $               multiplied by [**] = $

 

(c) all Cash (excluding amounts held in Excluded Accounts) of Parent and its
consolidated Subsidiaries: $                   multiplied by [**] = $

 

(d) Is the amounts reported in clause (a) greater than or equal to either (b) or
(c)? o Yes; o No

 

If No: not in compliance

 

7.21(a) — Minimum Cash

 

(a) The amount of Unrestricted Cash in the United States and Ireland as of the
date hereof $

 

(b) The amount of the Loan Parties’ accounts payable under GAAP not paid after
the 90th day following the invoice date for such accounts payable $

 

(c) Clause (a) plus clause (b) is $

 

(d) Is the amount reported in clause (c) equal to or greater than $[**]? o Yes;
o No

 

If No: not in compliance.

 

--------------------------------------------------------------------------------



 

7.21(b) — Performance Covenant

 

(a) Has the Performance Covenant Trigger Date passed? o Yes; o No

 

If Yes:

 

(i) Trailing six month Net Product Revenue: $

 

(ii) [**]% of forecasted trailing six month Net Product Revenue in the Forecast:
$

 

(iii) Is clause (i) greater than or equal to clause (ii)? o Yes; o No

 

If Yes: in compliance.

 

If No:

 

(iv) The amount of Unrestricted Cash as of the date of this Compliance
Certificate: $

 

(v) [**]% of Eligible Accounts as of the date of this Compliance Certificate, if
clause (iv) is equal to or greater than $[**] (zero if clause (iv) is less than
$[**]): $

 

(vi) Clause (iv) plus clause (v) is: $

 

(vii) The amount of Advances plus the amount of accounts payable under GAAP not
paid after the 90th day following the invoice date for such accounts payable as
of the date of this Compliance Certificate is: $

 

(viii) Is cause (vi) greater than or equal to clause (vii)? o Yes; o No

 

If No: not in compliance.

 

If Yes: in compliance.

 

Section 7.19 — Intellectual Property

 

(a) Has any Loan Party filed or obtained any new Patent, registered Trademark,
or registered Copyright since the last reported period? o Yes; o No

 

If yes: Borrower shall supplement such intellectual property security agreements
and or other documents as needed to maintain a first priority perfected security
interest in favor of Agent within 90 days of the date hereof.

 

--------------------------------------------------------------------------------



 

(b) Is any utilized Intellectual Property not registered in the current legal
name of Nabriva Austria as the owner of such Intellectual Property in the
registry in the United States, Ireland and Austria?  o Yes (not in compliance);
o No (in compliance)

 

(c) Has Nabriva Austria filed corrective filings in the United States, Ireland
or Austria to updated its name from Nabriva Therapeutics AG to Nabriva
Therapeutics GmbH since the last reported period? o Yes; o No

 

If yes: Borrower shall supplement such intellectual property security agreements
and or other documents as needed to maintain a first priority perfected security
interest in favor of Agent within 90 days of the date hereof.

 

If yes: the IP Security Agreement, Debenture, and/or IP Security Agreement in
relation to Nabriva Austria, as applicable, shall be supplemented within 90 days
of the date hereof.

 

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Loan Party or and their Subsidiaries, as applicable.

 

 

 

Depository
AC #

 

Financial
Institution

 

Account
Type
(Depository /
Securities)

 

Last
Month
Ending
Account
Balance

 

Purpose
of
Account

 

New
Account
Since
Last
Reporting
Period?

BORROWER
Name/Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BORROWER
SUBSIDIARY
Name/Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

Very Truly Yours,

 

 

 

[                                                                 ],

 

on behalf of itself and its Subsidiaries

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Its:

 

 

 

 

 

Date Submitted:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT G

 

WARNING: THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY THEREOF OR ANY OTHER
DOCUMENT WHICH CONSTITUTES SUBSTITUTE DOCUMENTATION OF THIS DOCUMENT, INCLUDING
WRITTEN CONFIRMATIONS OR REFERENCES THERETO, INTO THE REPUBLIC OF AUSTRIA, AS
WELL AS THE PRODUCTION IN, OR THE SENDING TO OR FROM, THE REPUBLIC OF AUSTRIA OF
ANY OF THE FOREGOING DOCUMENTS, AS WELL AS THE SENDING TO OR FROM THE REPUBLIC
OF AUSTRIA OF FAX MESSAGES OR E-MAILS CARRYING AN ELECTRONIC SIGNATURE (WHETHER
DIGITALLY, MANUSCRIPT OR OTHERWISE TECHNICALLY REPRODUCED) WHICH REFER TO THIS
DOCUMENT OR TO WHICH A COPY OF THIS DOCUMENT IS ATTACHED, MAY CAUSE THE
IMPOSITION OF AUSTRIAN STAMP DUTY.  ACCORDINGLY, KEEP THE ORIGINAL OF THIS
DOCUMENT AS WELL AS ANY CERTIFIED COPY THEREOF AND WRITTEN AND SIGNED REFERENCES
THERETO OUTSIDE OF THE REPUBLIC OF AUSTRIA AND AVOID SENDING FAX MESSAGES OR
E-MAILS CARRYING AN ELECTRONIC SIGNATURE (WHETHER DIGITALLY, MANUSCRIPT OR
OTHERWISE TECHNICALLY REPRODUCED) WHICH REFER TO THIS DOCUMENT OR TO WHICH A
COPY OF THIS DOCUMENT IS ATTACHED TO OR FROM THE REPUBLIC OF AUSTRIA.

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[          ], 20[  ], and is entered into by and between                  ., a
            corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland
corporation (as “Agent”).

 

RECITALS

 

A.  Subsidiary’s Affiliates, Nabriva Therapeutics Public Limited Company, a
public limited company incorporated in Ireland under registration number 599588
and having its registered office at 25-28 North Wall Quay, Dublin 1, Ireland
(“Parent”), Nabriva Therapeutics Ireland Designated Activity Company, a
designated activity company incorporated in Ireland under registration number
612454 and having its registered office at Suite 510, Regus Dublin Airport,
Skybridge House, Dublin Airport, Swords, County Dublin, Ireland (“Nabriva
Ireland”; together with Parent, individually and collectively, jointly and
severally, the “Borrower”), Nabriva Therapeutics GmbH, a limited liability
company (Gesellschaft mit beschränkter Haftung) incorporated under the laws of
the Republic of Austria, having its seat in Vienna and its registered address at
Leberstraße 20, 1110 Vienna, and registered with the companies’ register
(Firmenbuch) of the commercial court of Vienna (Handelsgericht Wien) under
registration number 269261 y (“Nabriva Austria”), Nabriva Theraputics US, Inc.,
a Delaware corporation (“Nabriva US”), Zavante Therapeutics, Inc., a Delaware
corporation (“Zavante”), and each of their Subsidiaries (together with Nabriva
Austria, and Nabriva US, collectively referred to as the “Guarantors” and each,
a “Guarantor”) [has entered/desires to enter] into that certain Loan and
Security Agreement dated December 20, 2018, with Borrower, the Guarantors, the
several banks and other financial institutions or entities from time to time
party thereto as lender (collectively, the “Lender”) and the Agent, as such
agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;

 

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from the Loan Parties’ execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

 

--------------------------------------------------------------------------------



 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Agent agree as follows:

 

1.              The recitals set forth above are incorporated into and made part
of this Joinder Agreement.  Capitalized terms not defined herein shall have the
meaning provided in the Loan Agreement.

 

2.              By signing this Joinder Agreement, Subsidiary shall be bound by
the terms and conditions of the Loan Agreement the same as if it were the
Borrower (as defined in the Loan Agreement) under the Loan Agreement, mutatis
mutandis, provided however, that (a) with respect to (i) Section 5.1 of the Loan
Agreement, Subsidiary represents that it is an entity duly organized, legally
existing and (save for a Subsidiary incorporated in Ireland) in good standing
under the laws of [        ], (b) neither Agent nor Lender shall have any
duties, responsibilities or obligations to Subsidiary arising under or related
to the Loan Agreement or the other Loan Documents, (c) that if Subsidiary is
covered by any Loan Party’s insurance, Subsidiary shall not be required to
maintain separate insurance or comply with the provisions of Sections 6.1 and
6.2 of the Loan Agreement, and (d) that as long as the Loan Parties satisfy the
requirements of Section 7.1 of the Loan Agreement, Subsidiary shall not have to
provide Agent separate Financial Statements.  To the extent that Agent or Lender
has any duties, responsibilities or obligations arising under or related to the
Loan Agreement or the other Loan Documents, those duties, responsibilities or
obligations shall flow only to the Loan Parties and not to Subsidiary or any
other Person or entity.  By way of example (and not an exclusive list):
(i) Agent’s providing notice to any Loan Party in accordance with the Loan
Agreement or as otherwise agreed among the Loan Parties, Agent and Lender shall
be deemed provided such notice to Subsidiary; (ii) a Lender’s providing an
Advance to Borrower shall be deemed an Advance to Subsidiary; and
(iii) Subsidiary shall have no right to request an Advance or make any other
demand on Lender.

 

3.              Subsidiary agrees not to certificate its equity securities
without Agent’s prior written consent, which consent may be conditioned on the
delivery of such equity securities to Agent in order to perfect Agent’s security
interest in such equity securities.

 

4.              Subsidiary acknowledges that it benefits, both directly and
indirectly, from the Loan Agreement, and hereby waives, for itself and on behalf
on any and all successors in interest (including without limitation any assignee
for the benefit of creditors, Examiner, receiver, bankruptcy trustee or itself
as debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or
(b) its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

 

5.              As security for the prompt, complete and indefeasible payment
when due (whether on the payment dates or otherwise) of all the Secured
Obligations, Subsidiary grants to Agent a security interest in all of
Subsidiary’s right, title, and interest in and to the Collateral and the
Intellectual Property Collateral (as defined in the IP Security Agreement).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------



 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:

 

 

 

                                                                              .

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Telephone:

 

 

email:

 

 

 

AGENT:

 

 

 

 

 

HERCULES CAPITAL, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

400 Hamilton Ave., Suite 310

 

 

Palo Alto, CA 94301

 

 

email: legal@herculestech.com

 

 

Telephone: [**]

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1

 

COMMITMENTS

 

LENDER

 

TRANCHE

 

TERM COMMITMENT

 

Hercules Capital, Inc.

 

Tranche 1

 

$25,000,000

 

Hercules Capital, Inc.

 

Tranche 2

 

$10,000,000

 

Hercules Capital, Inc.

 

Tranche 3

 

$5,000,000

 

Hercules Capital, Inc.

 

Tranche 4

 

$10,000,000

 

Hercules Capital, Inc.

 

Tranche 5

 

$15,000,000

 

Hercules Capital, Inc.

 

Tranche 6

 

$5,000,000

 

Hercules Capital, Inc.

 

Tranche 7*

 

$5,000,000*

 

TOTAL COMMITMENTS

 

 

 

$70,000,000

($75,000,000 if Tranche 7 fully available)*

 

 

--------------------------------------------------------------------------------

*Funding of Tranche 7 is subject to approval by Lender’s investment committee in
its sole discretion.

 

--------------------------------------------------------------------------------
